 

Exhibit 10.26

 

INTERCREDITOR AGREEMENT




This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of June 24, 2013, is
made by and between CERBERUS BUSINESS FINANCE, LLC, as administrative agent and
collateral agent under and pursuant to the First Lien Credit Agreement (as
hereinafter defined) (in such capacity, together with its successors and assigns
in such capacity, the “Original First Lien Agent”), and OBSIDIAN AGENCY
SERVICES, INC., as administrative agent and collateral agent under and pursuant
to the Second Lien Credit Agreement (as hereinafter defined) (in such capacity,
together with its successors and assigns in such capacity, the “Original Second
Lien Agent”), and is acknowledged by OXFORD MINING COMPANY, LLC (“Borrower”) and
the other Obligors (as hereinafter defined).




WHEREAS, Borrower, the Original First Lien Agent, and the lenders party thereto
(the “Original First Lien Lenders”) have entered into that certain Financing
Agreement dated as of the date hereof (such agreement as in effect on the date
hereof, the “Original First Lien Credit Agreement”) pursuant to which the
Original First Lien Agent and the Original First Lien Lenders have agreed, upon
the terms and conditions stated therein, to make term loans and revolving credit
loans to Borrower and issue or cause the issuance of letters of credit in an
aggregate principal amount of up to $100,000,000 at any time outstanding.
Borrower has agreed to cause Oxford Resource Partners, LP (“Parent”) and certain
current and future Subsidiaries of Parent (such Subsidiaries, together with
Parent, each a “Guarantor” and collectively, the “Guarantors”, and, together
with Borrower, each an “Obligor” and collectively, the “Obligors”) to guarantee
Borrower’s Obligations (as that term is defined in the Original First Lien
Credit Agreement). The repayment of such Obligations is secured by security
interests in and liens on substantially all of the assets of Borrower and the
Guarantors pursuant to certain collateral documents in favor of the Original
First Lien Agent, for the benefit of the First Lien Lenders (as hereinafter
defined), which documents, together with the other collateral and loan documents
executed and delivered in connection with the Original First Lien Credit
Agreement, each as in effect on the date hereof, are referred to herein as the
“Original First Lien Loan Documents”;




WHEREAS, Borrower, the Original Second Lien Agent, and the lenders party thereto
(the “Original Second Lien Lenders”) have entered into that certain Financing
Agreement dated as of the date hereof (such agreement as in effect on the date
hereof, the “Original Second Lien Credit Agreement”) pursuant to which the
Original Second Lien Agent and the Original Second Lien Lenders have agreed,
upon the terms and conditions stated therein, to make term loans to Borrower in
an aggregate principal amount of $75,000,000 (which amount may be increased, in
the sole discretion of the Second Lien Lenders (as hereinafter defined), to
$85,000,000). Borrower has agreed to cause the Guarantors to guarantee
Borrower’s Obligations (as that term is defined in the Original Second Lien
Credit Agreement). The repayment of such Obligations is secured by security
interests in and liens on substantially all of the assets of Borrower and the
Guarantors pursuant to certain collateral documents in favor of the Original
Second Lien Agent, for the benefit of the Second Lien Lenders (as hereinafter
defined), which documents, together with the other collateral and loan documents
executed and delivered in connection with the Original Second Lien Credit
Agreement, each as in effect on the date hereof, are referred to herein as the
“Original Second Lien Loan Documents”;

 

 
 

--------------------------------------------------------------------------------

 

 




WHEREAS, the Original First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, for and on behalf of
itself and the Second Lien Lenders, wish to enter into this Agreement to
establish their respective rights and priorities in the Collateral and their
claims against the Obligors.




NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Original First Lien Agent, on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, on behalf of itself and
the Second Lien Lenders, hereby agree as follows:




1.             Definitions; Rules of Construction.




a.     Terms Defined Above and in the Recitals. As used in this Agreement, the
following terms shall have the respective meanings indicated in the opening
paragraph hereof and in the above Recitals:




“Agreement”

“Borrower”

“Guarantor” and “Guarantors”

“Obligor” and “Obligors”

“Original First Lien Agent”

“Original First Lien Credit Agreement”

“Original First Lien Lenders”

“Original First Lien Loan Documents”

“Original Second Lien Agent”

“Original Second Lien Credit Agreement”

“Original Second Lien Lenders”

“Original Second Lien Loan Documents”

“Parent”

 

b.     Other Definitions. As used in this Agreement, the following terms shall
have the following meanings:




“Adequate Protection Lien” has the meaning set forth in Section 3.d.




“Agent” means the First Lien Agent or the Second Lien Agent, as the context may
require.




“Bank Products” means any service or facility extended to Borrower or any other
Obligor by any First Lien Lender or its affiliates including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards, (e)
ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, and (g) Lender-Provided Hedging Agreements.




“Bank Products Agreements” means those certain agreements entered into from time
to time between a Borrower, on the one hand, and a First Lien Lender or its
affiliates, on the other hand, in connection with any of the Bank Products,
including, without limitation, any Lender-Provided Hedging Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 




“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.




“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of property of, the issuing
Person.




“Cash Collateral” means any Collateral consisting of money or cash equivalents,
any security entitlement (as defined in the UCC) and any financial assets (as
defined in the UCC).




“Collateral” means all assets and properties upon which either the First Lien
Agent or the Second Lien Agent now has or hereafter acquires a Lien, whether now
owned or hereafter acquired by any Obligor or any other Person, together with
all rents, issues, profits, products, and Proceeds thereof.




“Control Collateral” means any Collateral consisting of a certificated security
(as defined in the UCC), investment property (as defined in the UCC), a deposit
account (as defined in the UCC) and any other Collateral as to which a Lien may
be perfected through physical possession or control by the secured party or any
agent therefor.




“DIP Financing” has the meaning set forth in Section 3.d.




“Discharge of First Lien Indebtedness” means payment in full in cash of the
First Lien Indebtedness (other than the First Lien Indebtedness consisting
solely of contingent indemnification obligations under the First Lien Loan
Documents for which no claim has been asserted in writing) after or concurrently
with termination of all commitments to extend credit under any First Lien Credit
Agreement.




“Discharge of Priority First Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.j, payment in full in cash of the
First Lien Indebtedness (other than (a) the Excluded First Lien Indebtedness and
(b) the First Lien Indebtedness consisting solely of contingent indemnification
obligations under the First Lien Loan Documents for which no claim has been
asserted in writing) after or concurrently with termination of all commitments
to extend credit under any First Lien Credit Agreement.




“Discharge of Priority Second Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.k., payment in full in cash of the
Second Lien Indebtedness (other than (a) the Excluded Second Lien Indebtedness
and (b) the Second Lien Indebtedness consisting solely of contingent
indemnification obligations under the Second Lien Loan Documents for which no
claim has been asserted in writing) after or concurrently with termination of
all commitments to extend credit under any Second Lien Credit Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 




“Discharge of Second Lien Indebtedness” means payment in full in cash of the
Second Lien Indebtedness (other than the Second Lien Indebtedness consisting
solely of contingent indemnification obligations under the Second Lien Loan
Documents for which no claim has been asserted in writing) after or concurrently
with termination of all commitments to extend credit under any Second Lien
Credit Agreement.




“Dollars” or “$” means United States dollars unless otherwise specified.




“Equity Interests” means Capital Stock and all warrants, options, or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).




“Event of Default” means a First Lien Default or a Second Lien Default.




“Excluded First Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans and other credit accommodations made or
incurred pursuant to the First Lien Credit Agreement and any Bank Products
Agreement that cause the total aggregate principal amount thereof, or any
category thereof, to exceed the Maximum Priority First Lien Loan Amount, or any
category thereof, at such time, (b) any interest (including “payment-in-kind”
interest), fees, attorneys fees, costs, expenses and indemnities payable on
account of the principal described in clause (a) above under the First Lien Loan
Documents or in respect thereof, (c) any prepayment premium applicable solely to
the First Lien Indebtedness, make-whole obligation applicable solely to the
First Lien Indebtedness, and/or early termination fee applicable solely to the
First Lien Indebtedness and payable pursuant to the terms of the First Lien
Credit Agreement, and (d) any default interest (but not any other interest)
and/or loan fees, each arising from or related to a default and accruing or
becoming due under the terms of the First Lien Loan Documents on or after the
commencement of any Insolvency Proceeding relating to any Obligor or any other
Person to the extent that a claim for such default interest or loan fees is not
allowable or allowed in such Insolvency Proceeding.




“Excluded Second Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans made, issued or incurred pursuant to the
Second Lien Credit Agreement that cause the total aggregate principal amount
thereof (excluding any “payment in kind” interest), to exceed (i) the aggregate
principal amount of the Term Loan (as defined in the Original Second Lien Credit
Agreement or any comparable term in any successor Second Lien Credit Agreement)
made pursuant to the Second Lien Loan Documents not in excess of $85,000,000,
plus (ii) $17,000,000, minus the sum of all permanent repayments after the date
hereof of the principal amount of the Second Lien Term Loans, (b) any interest
(including “payment in kind” interest), fees, attorneys fees, costs, expenses
and indemnities payable on account of the principal described in clause (a)
above under the Second Lien Loan Documents or in respect thereof, (c) any
prepayment premium applicable solely to the Second Lien Indebtedness, make-whole
obligation applicable solely to the Second Lien Indebtedness, and/or early
termination fee applicable solely to the Second Lien Indebtedness and payable
pursuant to the terms of the Second Lien Credit Agreement, and (d) any default
interest (but not any other interest) and/or loan fees, each arising from or
related to a default and accruing or becoming due under the terms of the Second
Lien Loan Documents on or after the commencement of any Insolvency Proceeding
relating to any Obligor or any other Person to the extent that a claim for such
default interest and/or loan fees is not allowable or allowed in such Insolvency
Proceeding.

 

 
4

--------------------------------------------------------------------------------

 

 




“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce or realize upon any
Lien, including the institution of any private or judicial foreclosure or sale
proceedings or the noticing of any public or private sale or other disposition
pursuant to Article 9 of the UCC, (b) the exercise of any right or remedy
provided to a secured creditor or otherwise on account of a Lien under the First
Lien Loan Documents, the Second Lien Loan Documents, applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain Collateral
in full or partial satisfaction of a Lien, (c) the taking of any action or the
exercise of any right or remedy in respect of the collection on, taking
possession of, set off against, marshaling of, or foreclosure on the Collateral
or the Proceeds of Collateral (including the notification of account debtors),
(d) the sale, lease, license, or other disposition of all or any portion of the
Collateral, by private or public sale, other disposition or any other means
permissible under applicable law, (e) the solicitation of bids from third
parties to conduct the liquidation of all or a material portion of Collateral to
the extent undertaken and being diligently pursued in good faith to consummate
the sale of such Collateral within a commercially reasonable time, (f) the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling the Collateral to the extent
undertaken and being diligently pursued in good faith to consummate the sale of
such Collateral within a commercially reasonable time, (g) the exercise of any
other enforcement right relating to the Collateral (including the exercise of
any voting rights relating to any Capital Stock and including any right of
recoupment or set-off) whether under the First Lien Loan Documents, the Second
Lien Loan Documents, applicable law, in an Insolvency Proceeding or otherwise,
or (h)  the commencement of, or the joinder with any creditor in commencing any
legal proceeding (other than an Insolvency Proceeding) involving any assets of
any Obligor. For the avoidance of doubt, the term “Exercise Any Secured Creditor
Remedies” shall not include (i) the acceleration of maturity of the First Lien
Indebtedness or the Second Lien Indebtedness in accordance with the provisions
of the First Lien Credit Agreement or the Second Lien Credit Agreement, as the
case may be, (ii) commencement of a legal proceeding or action against any
Obligor for the payment of all or any part of the First Lien Indebtedness or the
Second Lien Indebtedness after the occurrence of and during the continuance of a
First Lien Default or a Second Lien Default, as the case may be, (iii) the
institution of the default rate of interest applicable to the First Lien
Indebtedness or the Second Lien Indebtedness in accordance with the terms of the
First Lien Credit Agreement or the Second Lien Credit Agreement, as the case may
be, (iv) the filing of a proof of claim in an Insolvency Proceeding, (v) any
actions taken by the First Lien Agent or the Second Lien Agent to create,
perfect or maintain the Liens of the First Lien Agent or the Second Lien Agent,
(vi) the filing of responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or pleading made by any person objecting to
the claim or Lien of the First Lien Agent or the First Lien Lenders or the
Second Lien Agent or the Second Lien Lenders, (vii) in the case of the Second
Lien Agent, commencing 120 days after the receipt by the First Lien Agent of a
Standstill Notice from the Second Lien Agent, the commencement of an Insolvency
Proceeding against an Obligor, or (viii) the receipt by the First Lien Agent or
the First Lien Lenders or the Second Lien Agent or the Second Lien Lenders of
any distribution under a plan of reorganization under any Insolvency Proceeding
in respect of an Obligor.




“Exigent Circumstances” means an event or circumstance that materially and
imminently threatens the ability of an Agent to realize upon all or a material
part of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction (other than to the extent
covered by insurance) or material waste thereof, or the failure of any Obligor
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto.

 

 
5

--------------------------------------------------------------------------------

 

 




“First Lien Agent” means the Original First Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any First Lien
Credit Agreement.




“First Lien Credit Agreement” means the Original First Lien Credit Agreement, as
hereafter amended, restated, modified, renewed, refunded, replaced, or
refinanced in whole or in part from time to time, and any other agreement
hereafter extending the maturity of, consolidating, otherwise restructuring
(including adding Subsidiaries or affiliates of any Obligor or any other Persons
as parties thereto), renewing, replacing or refinancing all or any portion of
the Obligations or the Commitments as those terms are defined in the Original
First Lien Credit Agreement or all or any portion of the amounts owed under any
other agreement that itself is a First Lien Credit Agreement hereunder and
whether by the same or any other agent, lender, or group of lenders and whether
or not increasing the amount of the First Lien Indebtedness that may be incurred
thereunder, in each case, to the extent that any such amendment, restatement,
modification, renewal, refunding, replacement, or refinancing is permitted under
this Agreement.




“First Lien Default” means any Event of Default under the First Lien Credit
Agreement.




“First Lien Indebtedness” means all obligations and all other amounts owing, due
or secured under the terms of the First Lien Credit Agreement or any other First
Lien Loan Document or incurred pursuant to any Bank Products Agreement,
including any and all amounts payable to any First Lien Lender consisting of all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, indemnities, guarantees, and all other amounts
payable under any First Lien Loan Documents or in respect thereof (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Obligor, or that would have accrued or become due
under the terms of the First Lien Loan Documents but for the effect of the
Insolvency Proceeding or other applicable law, and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).




“First Lien Lender Sale” has the meaning set forth in Section 2.e(1).




“First Lien Lenders” means the Original First Lien Lenders, together with any
other lenders hereafter under the First Lien Credit Agreement or the First Lien
Loan Documents.




“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as such term is defined in the Original First Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a First Lien
Credit Agreement, as such documents may be amended, restated, modified, renewed,
refunded, replaced, or refinanced in whole or in part from time to time in
accordance with this Agreement.




“First Lien Modification” has the meaning set forth in Section 4.a.

 

 
6

--------------------------------------------------------------------------------

 

 




“First Lien Revolving Credit Commitments” means the “Revolving Credit
Commitment” as that term is defined in the Original First Lien Credit Agreement
or any comparable term in any successor First Lien Credit Agreement and any
other revolving credit commitment under the Original First Lien Credit Agreement
or any successor First Lien Credit Agreement.




“First Lien Revolving Loans” means the “Revolving Loans” as that term is defined
in the Original First Lien Credit Agreement or any comparable term in any
successor First Lien Credit Agreement and any other revolving loans made under
the Original First Lien Credit Agreement or any successor First Lien Credit
Agreement.




“First Lien Term Loans” means the “Term Loan” as that term is defined in the
Original First Lien Credit Agreement or any comparable term in any successor
First Lien Credit Agreement and any other term loans made under the Original
First Lien Credit Agreement or any successor First Lien Credit Agreement.




“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.




“Insolvency Proceeding” means any voluntary or involuntary proceeding commenced
by or against any Person under any provision of the Bankruptcy Code, or under
any other state, provincial or federal or foreign bankruptcy or insolvency law,
including, without limitation, any assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or any other voluntary or involuntary proceeding seeking reorganization,
arrangement, dissolution, liquidation, winding-up, or other similar relief and
including, without limitation, the appointment of a trustee, receiver,
administrative receiver, receiver-manager, interim receiver, monitor,
liquidator, custodian, sequestrator, conservator, administrator or similar
Person.




“Lender” means a First Lien Lender or a Second Lien Lender, as the context may
require.




“Lender-Provided Hedging Agreement” means a Hedging Agreement which is provided
by any First Lien Lender, the First Lien Agent or any affiliate of any First
Lien Lender or the First Lien Agent.




“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes, and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

 

 
7

--------------------------------------------------------------------------------

 

 




“Maximum Priority First Lien Loan Amount” means, as of any date of
determination, the sum of (1) the difference of (a) (i) the aggregate commitment
amount (including all credit accommodations (other than with respect to the
First Lien Term Loans)) of the First Lien Revolving Credit Commitments as of
such date up to, but not in excess of, $25,000,000 in the aggregate, plus (ii)
the aggregate principal amount of the First Lien Term Loans made pursuant to the
First Lien Loan Documents not in excess of $75,000,000, plus (iii) the amount of
Permitted Interest and Expense Payments funded by loans made by the First Lien
Agent and the First Lien Lenders plus (iv) $10,000,000, minus (b) the sum of (i)
the aggregate amount of all permanent reductions of the First Lien Revolving
Credit Commitments made from and after the date hereof, provided that, in the
case of the termination of the First Lien Revolving Credit Commitments, while
there are outstanding First Lien Revolving Loans, the First Lien Revolving
Credit Commitments shall only be deemed to be (for the purposes hereof) reduced
to an amount equal to the outstanding First Lien Revolving Loans, and thereafter
each repayment of the First Lien Revolving Loans shall be deemed to (for the
purposes hereof) result in a corresponding permanent reduction of the First Lien
Revolving Credit Commitments, plus (ii) the aggregate amount of all principal
payments and prepayments of the First Lien Term Loans pursuant to the First Lien
Loan Documents, plus (2) the principal amount of First Lien Indebtedness
incurred pursuant to any Bank Products Agreements up to an aggregate maximum
amount not to exceed $3,000,000.




“Obligor” means Borrower and the Guarantors, and any other Person (including any
Credit Party (as defined in each of (i) the Original First Lien Credit Agreement
or any comparable term in any successor First Lien Credit Agreement and (ii) the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement)) that now or hereafter is, or whose assets now or
hereafter are, liable for all or any portion of the First Lien Indebtedness or
the Second Lien Indebtedness, as applicable.




“Ordinary Course Collections” has the meaning set forth in Section 7.a.




“Payment Collateral” means all accounts, instruments, chattel paper, letters of
credit, deposit accounts, securities accounts, and payment intangibles, together
with all supporting obligations (as those terms are defined in the UCC), in each
case comprising a portion of the Collateral.




“Permitted Interest and Expense Payments” has the meaning set forth in
Section 3.i.




“Permitted Replacement Lien” has the meaning set forth in Section 3.d.




“Person” means any natural person, a trustee under the Bankruptcy Code, a
corporation, limited liability company, limited partnership, general
partnership, limited liability partnership, joint venture, trust, land trust,
business trust, or other organization, irrespective of whether such organization
is a legal entity, and shall include a government and any agency or political
subdivision thereof.

 

 
8

--------------------------------------------------------------------------------

 

 




“Priority First Lien Indebtedness” means all First Lien Indebtedness exclusive
of the Excluded First Lien Indebtedness, which Excluded First Lien Indebtedness
shall be excluded from (and shall not constitute) Priority First Lien
Indebtedness.




“Priority Second Lien Indebtedness” means all Second Lien Indebtedness exclusive
of the Excluded Second Lien Indebtedness, which Excluded Second Lien
Indebtedness shall be excluded from (and shall not constitute) Priority Second
Lien Indebtedness.




“Priority Status” has the meaning set forth in Section 3.g.




“Proceeds” means (a) all “proceeds” as defined in Article 9 of the UCC with
respect to the Collateral and (b) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.




“Purchase Notice” has the meaning set forth in Section 8.a.




“Recovery” has the meaning set forth in Section 3.c.




“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace, refund or repay, or to issue other
indebtedness in exchange or replacement for, such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers or agents.
“Refinanced” and “Refinancing” shall be correlative meanings.




“Reorganization Debt Securities” has the meaning set forth in Section 3.a.




“Second Lien Agent” means the Original Second Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any Second Lien
Credit Agreement.




“Second Lien Credit Agreement” means the Original Second Lien Credit Agreement,
as amended, restated, modified, renewed, refunded, replaced, or refinanced in
whole or in part from time to time, and any other agreement extending the
maturity of, consolidating, otherwise restructuring (including adding
Subsidiaries or affiliates of any Obligor or any other Persons as parties
thereto), renewing, replacing or refinancing all or any portion of the
Obligations or the Commitments as those terms are defined in the Original Second
Lien Credit Agreement or all or any portion of the amounts owed under any other
agreement that itself is a Second Lien Credit Agreement hereunder and whether by
the same or any other agent, lender, or group of lenders and whether or not
increasing the amount of the Second Lien Indebtedness that may be incurred
thereunder, in each case, to the extent that any such amendment, restatement,
modification, renewal, refunding, replacement, or refinancing is permitted under
this Agreement.




“Second Lien Default” means any Event of Default under the Second Lien Credit
Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 




“Second Lien Indebtedness” means all obligations and all other amounts owing,
due or secured under the terms of the Second Lien Credit Agreement or any other
Second Lien Loan Document, including any and all amounts payable to any Second
Lien Lender consisting of principal, premium, interest, fees, attorneys fees,
costs, charges, expenses, reimbursement obligations, indemnities, guarantees,
and all other amounts payable under any Second Lien Loan Documents or in respect
thereof (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to any Obligor, or that would
have accrued or become due under the terms of the Second Lien Loan Documents but
for the effect of the Insolvency Proceeding or other applicable law, and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding).




“Second Lien Lenders” means the Original Second Lien Lenders, together with the
lenders under any Second Lien Credit Agreement or the Second Lien Loan
Documents.




“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents (as such term is defined in the Original Second Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a Second
Lien Credit Agreement, as such documents may be amended, restated, modified,
renewed, refunded, replaced, or refinanced in whole or in part from time to time
in accordance with this Agreement.




“Second Lien Modification” has the meaning set forth in Section 4.b.




“Second Lien Term Loans” means the “Term Loans” as that term is defined in the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement and any other term loans made under the Original
Second Lien Credit Agreement or any successor Second Lien Credit Agreement.




“Standstill Notice” means a written notice from the Second Lien Agent to the
First Lien Agent stating that a Second Lien Default has occurred and is
continuing and that, as a consequence thereof, the Second Lien Agent has
accelerated the maturity of the Second Lien Indebtedness.




“Standstill Period” means the period of one hundred and twenty (120) days
commencing on the date on which the First Lien Agent receives the applicable
Standstill Notice.




“Stay” has the meaning set forth in Section 3.g.




“Trigger Event” has the meaning set forth in Section 8.a.




“Trigger Notice” has the meaning set forth in Section 8.a.




“UCC” means the Uniform Commercial Code as enacted and in effect from time to
time in the State of New York; provided, however, that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to either Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

 
10

--------------------------------------------------------------------------------

 

 




a.     Terms Defined in the Original First Lien Credit Agreement. Unless
otherwise defined in this Agreement, any and all initially capitalized terms set
forth in this Agreement shall have the meanings ascribed thereto in the Original
First Lien Credit Agreement as of the date hereof.




b.     Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any agreement,
consent, waiver, or acceptance, as applicable, by the First Lien Agent set forth
herein shall be construed to mean an agreement, consent, waiver, or acceptance,
as applicable, by the First Lien Agent on behalf of itself and each of the First
Lien Lenders. Any agreement, consent, waiver, or acceptance, as applicable, by
the Second Lien Agent set forth herein shall be construed to mean an agreement,
consent, waiver, or acceptance, as applicable, by the Second Lien Agent on
behalf of itself and each of the Second Lien Lenders.




2.             Subordination and Standstill.




a.     Lien Subordination. Notwithstanding (i) the date, time, method, manner or
order of grant, attachment, or perfection of any Liens granted to the First Lien
Agent (or any First Lien Lender) or the Second Lien Agent (or any Second Lien
Lender) in respect of all or any portion of the Collateral, (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of the First Lien Agent (or any First Lien Lender) or the Second
Lien Agent (or any Second Lien Lender) in any Collateral, (iii) any provision of
the UCC or any other applicable law, any of the First Lien Loan Documents or any
of the Second Lien Loan Documents, (iv) except to the extent set forth below in
this Section 2.a, whether the Liens securing the First Lien Loan Documents are
valid, perfected, enforceable, void, avoidable, subordinated, disputed or
allowed, or (v) except to the extent set forth below in this Section 2.a, any
other circumstance whatsoever, the First Lien Agent and the Second Lien Agent
hereby agree that:




(1)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Lender that secures all or any portion of the Second Lien Indebtedness, shall in
all respects be junior and subordinate to all Liens granted to First Lien Agent
and the First Lien Lenders in such Collateral to secure all or any portion of
the First Lien Indebtedness (other than any Excluded First Lien Indebtedness),




(2)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Lender that secures all or any portion of the Excluded Second Lien Indebtedness
shall in all respects be junior and subordinate to all Liens granted to the
First Lien Agent and the First Lien Lenders in such Collateral to secure all or
any portion of the First Lien Indebtedness (including any Excluded First Lien
Indebtedness),

 

 
11

--------------------------------------------------------------------------------

 

 




(3)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Lender
that secures all or any portion of the First Lien Indebtedness (other than any
Excluded First Lien Indebtedness) shall in all respects be senior and prior to
all Liens granted to the Second Lien Agent and the Second Lien Lenders in the
Collateral to secure all or any portion of the Second Lien Indebtedness,




(4)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Lender
that secures all or any portion of the Excluded First Lien Indebtedness shall in
all respects be senior and prior to all Liens granted to the Second Lien Agent
and the Second Lien Lenders in the Collateral to secure all or any portion of
the Excluded Second Lien Indebtedness,




(5)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the First Lien Agent or any First Lien Lender
that secures all or any portion of the Excluded First Lien Indebtedness, shall
in all respects be junior and subordinate to all Liens granted to the Second
Lien Agent and the Second Lien Lenders in the Collateral to secure all or any
portion of the Second Lien Indebtedness (other than any Excluded Second Lien
Indebtedness), and




(6)     any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of the Second Lien Agent or any Second Lien
Lender that secures all or any portion of the Second Lien Indebtedness (other
than any Excluded Second Lien Indebtedness) shall in all respects be senior and
prior to all Liens granted to the First Lien Agent and the First Lien Lenders in
the Collateral to secure all or any portion of the Excluded First Lien
Indebtedness.




All Liens with respect to the Collateral securing any First Lien Indebtedness
shall (to the extent provided above) be and remain senior in all respects and
prior to all Liens with respect to the Collateral securing any Second Lien
Indebtedness for all purposes, whether or not such Liens securing any First Lien
Indebtedness are subordinated to any Lien securing any other obligation of any
Obligor or any other person (but only to the extent that such subordination is
permitted pursuant to the terms of the First Lien Credit Agreement and the
Second Lien Credit Agreement, or as contemplated in Section 3.d). Subject to the
immediately preceding sentence, but notwithstanding any other provision to the
contrary contained in this Agreement: (i) the First Lien Agent and the First
Lien Lenders agree not to contractually subordinate, or otherwise contractually
assign the benefits of, their Lien in any Collateral to the Lien, indebtedness
or claim of any other creditor of any Obligor without the prior written consent
of the Second Lien Agent (provided that no such consent shall be required in
connection with the assignment of such Lien in connection with a Refinancing of
the First Lien Indebtedness in accordance with the provisions hereof); and (ii)
the Second Lien Agent and the Second Lien Lenders agree not to contractually
subordinate, or otherwise contractually assign the benefits of, their Lien in
any Collateral to the Lien, indebtedness or claim of any other creditor of any
Obligor without the prior written consent of the First Lien Agent (provided that
no such consent shall be required in connection with the assignment of such Lien
in connection with a Refinancing of the Second Lien Indebtedness in accordance
with the provisions hereof).

 

 
12

--------------------------------------------------------------------------------

 

 




The subordination of Liens provided for in this Agreement shall not be effective
from and after any date with respect to any part of the Collateral as to which:
(i) the Liens of the First Lien Agent and the First Lien Lenders are finally
determined by a non-appealable court order to be invalid, unenforceable, or
void, in which event, notwithstanding the provisions of Sections 6 and 7, the
Second Lien Agent and the Second Lien Lenders shall be entitled to receive and
retain, from and after such date, all Proceeds with respect to such Collateral
to the extent that the Liens of the Second Lien Agent and the Second Lien
Lenders have not been finally determined by a non-appealable court order to be
invalid, unenforceable, or void with respect to such Collateral; and (ii) the
Liens of the Second Lien Agent and the Second Lien Lenders are finally
determined by a non-appealable court order to be invalid, unenforceable, or
void, in which event, notwithstanding the provisions of Sections 6 and 7, the
First Lien Agent and the First Lien Lenders shall be entitled to receive and
retain, from and after such date, all Proceeds with respect to such Collateral
to the extent that the Liens of the First Lien Agent and the First Lien Lenders
have not been finally determined by a non-appealable court order to be invalid,
unenforceable, or void with respect to such Collateral. The parties hereto agree
that the provisions of clause (i) of the immediately preceding sentence shall
not apply (and the subordination shall be effective) with respect to any item of
Collateral in the event that (x) the Second Lien Agent does not comply with its
obligations under Section 2.h with respect to such item of Collateral or (y) a
notice is delivered to the First Lien Agent in accordance with the second
sentence of Section 2.h with respect to such Collateral less than 90 days before
the date that an Insolvency Proceeding in respect of the Obligor that owns such
item of Collateral is commenced and the Lien of the First Lien Agent as to such
items of Collateral is avoided under Section 547 of the Bankruptcy Code.




b.     Standstill. Until the Discharge of Priority First Lien Indebtedness has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Obligor, the Second Lien Agent and the Second Lien Lenders:




(1)     will not Exercise Any Secured Creditor Remedies with respect to any
Collateral; provided, however, that, if a Second Lien Default has occurred and
is continuing, the Second Lien Agent may Exercise Any Secured Creditor Remedies
after the passage of the applicable Standstill Period (it being understood that,
if at any time after the delivery of a Standstill Notice that commences a
Standstill Period, no Second Lien Default is continuing, the Second Lien Agent
may not Exercise Any Secured Creditor Remedies until the passage of a new
Standstill Period commenced by a new Standstill Notice relative to the
occurrence of a new Second Lien Default that had not occurred as of the date of
the delivery of the earlier Standstill Notice; provided further, however, that
the applicable Standstill Period shall be tolled for any period during which
both the First Lien Agent and the First Lien Lenders, on the one hand, and the
Second Lien Agent and the Second Lien Lenders, on the other hand, are stayed by
an order issued in any Insolvency Proceeding or by any other court of competent
jurisdiction from exercising their default and enforcement rights and remedies
against all or a material portion of the Collateral); provided further, however,
that in no event shall the Second Lien Agent or any Second Lien Lender exercise
any rights or remedies with respect to the Collateral if, notwithstanding the
expiration of the Standstill Period, the First Lien Agent or the First Lien
Lenders shall have commenced prior to the expiration of the Standstill Period
(or thereafter but prior to the commencement of any Exercise of Secured Creditor
Remedies by the Second Lien Agent with respect to all or a material portion of
the Collateral) and be diligently pursuing in good faith the Exercise of Secured
Creditor Remedies with respect to all or any material portion of the Collateral;

 

 
13

--------------------------------------------------------------------------------

 

 




(2)     will not contest, protest, or object to any Exercise of Secured Creditor
Remedies by the First Lien Agent or any First Lien Lender and has no right to
direct the First Lien Agent to Exercise Any Secured Creditor Remedies or take
any other action under the First Lien Loan Documents; and




(3)     will not object to (and will waive any and all claims with respect to)
the forbearance by the First Lien Agent or the First Lien Lenders from any
Exercise of Secured Creditor Remedies.




Notwithstanding any other provision hereof, if the Second Lien Agent commences
the Exercise of Secured Creditor Remedies in accordance with clause (1) above,
the First Lien Agent may not exercise any of the remedies of the type described
in clauses (1) through (3) above so long as the Second Lien Agent at such time
has commenced and is diligently pursuing in good faith any Exercise of Secured
Creditor Remedies with respect to all or a material portion of the Collateral,
unless and until the Discharge of Priority Second Lien Indebtedness shall have
occurred.




Following commencement of an Insolvency Proceeding by or against any Obligor,
any then applicable Standstill Period shall terminate and the restrictions and
limitation and actions or inactions of the Second Lien Agent shall be governed
by the other provisions of this Agreement; provided, however, that any
applicable Standstill Period shall be reinstated at any point the First Lien
Agent or any of the First Lien Lenders is no longer stayed by the existence of
any Insolvency Proceeding or by any order of a court of competent jurisdiction
and the First Lien Agent and the First Lien Lenders are then able to exercise
their default and enforcement rights and remedies against all or a material
portion of the Collateral.




c.     [Intentionally Omitted]




d.     Foreclosure Proceedings. Section 2.b shall not be construed to in any way
limit or impair the right of: (i) any Lender to bid for or purchase Collateral
at any private or judicial foreclosure or sale upon such Collateral initiated by
either Agent or any Lender, (ii) the Second Lien Agent and the Second Lien
Lenders to join (but not control) any private or judicial foreclosure or sale
proceeding, or other judicial lien enforcement proceeding, with respect to the
Collateral initiated by the First Lien Agent or any First Lien Lender, to the
extent that any such action could not reasonably be expected, in any material
respect, to restrain, hinder, limit, delay for any material period or otherwise
interfere with the Exercise of Secured Creditor Remedies by the First Lien Agent
or the First Lien Lenders, and (iii) the Second Lien Agent and the Second Lien
Lenders to receive payments in accordance with the terms of this Agreement from
the Proceeds of the collection, sale or other disposition of the Collateral in
accordance with the other terms of this Agreement.

 

 
14

--------------------------------------------------------------------------------

 

 




e.     Release of Liens.




(1)     In the event of any private or public sale or other disposition of all
or any portion of the Collateral by the First Lien Agent after the occurrence
and during the continuance of a First Lien Default (and prior to the date upon
which the Discharge of Priority First Lien Indebtedness shall have occurred) in
connection with the liquidation by the First Lien Agent of all or a material
portion of the Collateral and the collection by the First Lien Agent of the
First Lien Indebtedness through the sale or other disposition of such Collateral
(any such sale or other disposition, a “First Lien Lender Sale”), the Second
Lien Agent agrees that such First Lien Lender Sale will be free and clear of the
Liens securing the Second Lien Indebtedness (and, if the First Lien Lender Sale
includes Equity Interests in any Obligor, the Second Lien Agent further agrees
to release the entities whose Equity Interests are sold from all Second Lien
Indebtedness); provided that (x) the First Lien Agent and the First Lien Lenders
also release their Liens on such Collateral (and, if the First Lien Lender Sale
includes Equity Interests in any Obligor, releases the entities whose Equity
Interests are sold from all of the First Lien Indebtedness), (y) the Proceeds of
any such First Lien Lender Sale are applied in accordance with Section 7.b, and
(z) the First Lien Agent shall have conducted such First Lien Lender Sale in a
commercially reasonable manner (it being understood that if the First Lien Agent
complies with the UCC, in connection with delivery of notice in connection
therewith, such notice is deemed to be sent within a commercially reasonable
time before such First Lien Lender Sale).




(2)     The Second Lien Agent agrees that, in connection with any First Lien
Lender Sale meeting the conditions set forth in Section 2.e(1), upon the prior
written request of the First Lien Agent (which request shall specify the
proposed terms of the sale and the type and amount of consideration to be
received in connection therewith), it will execute or file any and all Lien
releases or other documents reasonably requested by the First Lien Agent in
connection therewith; provided that (x) in the case of a First Lien Lender Sale,
no such release documents shall be delivered to any Obligor, (y) no such release
documents shall be delivered more than 5 Business Days prior to the anticipated
closing date of such sale or disposition, and (z) the effectiveness of any such
release or termination by the Second Lien Agent shall be subject to the sale or
other disposition of the Collateral described in such request on the terms
described in such request or on substantially similar terms and shall lapse in
the event such sale or other disposition does not occur within 10 days of the
anticipated closing date (at which time the First Lien Agent or the Obligors, as
the case may be, shall promptly return all release documents to the Second Lien
Agent). Subject to the proviso in the immediately preceding sentence, in the
event that the Second Lien Agent fails to so execute or file any such Lien
releases or other documents within 5 Business Days after receipt of written
request from the First Lien Agent, the First Lien Agent is hereby irrevocably
authorized to execute or file such Lien releases and other documents.

 

 
15

--------------------------------------------------------------------------------

 

 




f.     Waiver of Right to Contest First Lien Indebtedness. The Second Lien Agent
agrees that it and the Second Lien Lenders shall not, and hereby waives any
right to, take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the First Lien Agent in
any Collateral, or the validity, priority, enforceability or allowance of any of
the claims of the First Lien Agent or any holder of the First Lien Indebtedness
against any Obligor. The Second Lien Agent agrees that neither it nor the Second
Lien Lenders will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the First Lien Agent under the First
Lien Loan Documents, including any public or private sale, lease, exchange,
transfer, or other disposition of any Collateral, whether by foreclosure or
otherwise, in any case to the extent permitted under this Agreement and
applicable law. The Second Lien Agent hereby waives any and all rights it and
the Second Lien Lenders may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the First
Lien Agent seeks to enforce the Liens in any Collateral so long as the First
Lien Agent acts in accordance with the terms of this Agreement and applicable
law.




g.     Waiver of Right to Contest Second Lien Indebtedness. The First Lien Agent
agrees that it shall not, and hereby waives any right to, take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority (except to the
extent expressly provided by this Agreement), enforceability, or perfection of
the Liens of the Second Lien Agent in any Collateral, or the validity, priority
(except to the extent expressly provided by this Agreement), enforceability or
allowance of any of the claims of the Second Lien Agent or any holder of the
Second Lien Indebtedness against any Obligor. The First Lien Agent agrees that
it will not take any action that would, in any material respect, interfere with
any Exercise of Secured Creditor Remedies undertaken by the Second Lien Agent
under the Second Lien Loan Documents, including any public or private sale,
lease, exchange, transfer, or other disposition of any Collateral, whether by
foreclosure or otherwise, in any case to the extent permitted under this
Agreement and applicable law. The First Lien Agent hereby waives any and all
rights it and the First Lien Lenders may have as a secured creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Second
Lien Agent seeks to enforce the Liens in any Collateral so long as the Second
Lien Agent acts in accordance with the terms of this Agreement and applicable
law.




h.     Acknowledgement of Liens. The Second Lien Agent acknowledges and agrees
that the First Lien Agent, for the benefit of itself and the First Lien Lenders,
has been granted Liens upon all of the Collateral in which the Second Lien Agent
has been granted Liens and the Second Lien Agent hereby consents thereto. If (i)
any Obligor grants in favor of the Second Lien Agent a Lien on any asset of such
Obligor not constituting Collateral on the date hereof or (ii) the Second Lien
Agent otherwise obtains a non-consensual Lien (including, without limitation, a
judgment lien, writ of attachment, or writ of execution) on any asset of such
Obligor not constituting Collateral on the date hereof, the Second Lien Agent
agrees that it shall give the First Lien Agent prompt written notice thereof
(and in no event later than 5 Business Days after the date of such grant or
acquisition), containing a detailed description of such asset (it being
understood and agreed that the failure by the Second Lien Agent to give such
notice to the First Lien Agent shall not affect the validity, perfection or
enforceability of such Lien), and the Second Lien Agent acknowledges that if the
First Lien Agent obtains a Lien on such asset, whether prior to, at, or after
the time that the Second Lien Agent obtains a Lien on such asset, then the
priority of such Lien will be subject to the terms and provisions of this
Agreement. The First Lien Agent acknowledges and agrees that the Second Lien
Agent has been granted Liens upon all of the Collateral in which the First Lien
Agent has been granted Liens and the First Lien Agent hereby consents thereto.
If (i) any Obligor grants in favor of the First Lien Agent or any First Lien
Lender a Lien on any asset of such Obligor not constituting Collateral on the
date hereof or (ii) the First Lien Agent or any First Lien Lender otherwise
obtains a non-consensual Lien (including, without limitation, a judgment lien,
writ of attachment, or writ of execution) on any asset of such Obligor not
constituting Collateral on the date hereof, the First Lien Agent agrees that it
shall give the Second Lien Agent prompt written notice thereof (and in no event
later than 5 Business Days after the date of such grant or acquisition),
containing a detailed description of such asset (it being understood and agreed
that the failure by the First Lien Agent to give such notice to the Second Lien
Agent shall not affect the validity, perfection or enforceability of such Lien),
and the First Lien Agent acknowledges that if the Second Lien Agent obtains a
Lien on such asset, whether prior to, at, or after the time that the First Lien
Agent obtains a Lien on such asset, then the priority of such Lien will be
subject to the terms and provisions of this Agreement. The subordination of
Liens by the Second Lien Agent in favor of the First Lien Agent and the First
Lien Lenders shall not be deemed to subordinate the Second Lien Agent’s Liens to
the Liens of any other Person that is not a holder of the First Lien
Indebtedness. Notwithstanding the foregoing, the Obligors, by their
acknowledgment hereof, agree that no Lien will be granted to any Agent without
concurrently offering a Lien to the other Agent on the same Collateral and on
substantially similar terms.

 

 
16

--------------------------------------------------------------------------------

 

 




i.     Agent for Perfection. The First Lien Agent and the Second Lien Agent each
agree to hold all Control Collateral and Cash Collateral, as applicable, in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as a non-fiduciary agent for the
other solely for the purpose of perfecting the security interest granted to each
in such Control Collateral or Cash Collateral subject to the terms and
conditions of this Section 2.i. None of the First Lien Agent or the First Lien
Lenders or the Second Lien Agent or the Second Lien Lenders, as applicable,
shall have any obligation whatsoever to the others to assure that the Control
Collateral is genuine or owned by any Obligor or any other Person or to preserve
their respective rights or benefits or those of any Person. The duties or
responsibilities of the First Lien Agent and the Second Lien Agent under this
Section 2.i are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral as a non-fiduciary agent for the
other for purposes of perfecting the Lien held by the Second Lien Agent or the
First Lien Agent, as applicable. The First Lien Agent is not and shall not be
deemed to be a fiduciary of any kind for the Second Lien Agent or any other
Person. The Second Lien Agent is not and shall not be deemed to be a fiduciary
of any kind for the First Lien Agent or any other Person.




j.     When Discharge of Priority First Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority First Lien
Indebtedness, then a Discharge of Priority First Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority First Lien Indebtedness
shall be treated as Priority First Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Agent under the First Lien
Loan Documents effecting such Refinancing shall be the First Lien Agent for all
purposes of this Agreement, provided that the First Lien Agent under such First
Lien Loan Documents shall agree (in a writing addressed to the Second Lien Agent
for the benefit of itself and the Second Lien Lenders) to be bound by the terms
of this Agreement.

 

 
17

--------------------------------------------------------------------------------

 

 




k.     When Discharge of Priority Second Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority Second Lien
Indebtedness, then a Discharge of Priority Second Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority Second Lien Indebtedness
shall be treated as Priority Second Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Second Lien Agent under the Second Lien
Loan Documents effecting such Refinancing shall be the Second Lien Agent for all
purposes of this Agreement; provided that the Second Lien Agent under such
Second Lien Loan Documents shall agree (in a writing addressed to the First Lien
Agent for the benefit of itself and the First Lien Lenders) to be bound by the
terms of this Agreement.




3.             Insolvency Proceedings.




a.     Continuing Priority. This Agreement shall be applicable both before and
after the filing or commencement of any Insolvency Proceeding in respect of any
Obligor and all converted or succeeding cases or proceedings in respect thereof.
The relative rights of the Agents and the Lenders in or to any distributions
from or in respect of any Collateral or Proceeds of Collateral shall continue
after the filing or commencement of any such Insolvency Proceeding on the same
basis as prior to the date of the filing or commencement of such Insolvency
Proceeding, subject to any court order approving the financing of, or use of
Cash Collateral by, any Obligor as debtor-in-possession. The Second Lien Agent
acknowledges and agrees that, in the event of a distribution of any notes or
other debt securities under a plan of reorganization, compromise or arrangement,
or a proposal under any Insolvency Proceeding in respect of any Obligor (such
notes or other debt securities, “Reorganization Debt Securities”) to each of (i)
the First Lien Agent or the First Lien Lenders and (ii) the Second Lien Agent or
the Second Lien Lenders, any Lien securing such Reorganization Debt Securities
received by the Second Lien Agent or the Second Lien Lenders shall be
subordinated to any Lien securing the Reorganization Debt Securities received by
the First Lien Agent or the First Lien Lenders to the same extent that the Liens
securing the Second Lien Indebtedness are subordinated to the Liens securing the
First Lien Indebtedness pursuant to the terms of this Agreement.




b.     Proof of Claim. Subject to the restrictions set forth in this Agreement,
in the event of any Insolvency Proceeding in respect of any Obligor or any
property of any Obligor, the Second Lien Agent shall retain the right to vote
with respect to the Second Lien Indebtedness. If the Second Lien Agent or any
Second Lien Lender does not file a legally sufficient claim or proof of debt or
other document or amendment thereof in the form required in such Insolvency
Proceeding prior to 5 days before the expiration of time to file such claim or
other document or amendment thereof, then the First Lien Agent shall have the
right (but not the obligation) in any such Insolvency Proceeding, and the Second
Lien Agent hereby irrevocably appoints the First Lien Agent as the Second Lien
Agent’s and the Second Lien Lenders’ lawful attorney in fact, to file and prove
all claims therefor.

 

 
18

--------------------------------------------------------------------------------

 

 




c.     Reinstatement. If the First Lien Agent, any First Lien Lender or any
other holder of any First Lien Indebtedness is required in any Insolvency
Proceeding in respect of any Obligor or otherwise to turn over or otherwise pay
any amount (a “Recovery”) to the estate or to any creditor or representative of
an Obligor or any other Person, then the First Lien Indebtedness shall be
reinstated to the extent of such Recovery. If the Second Lien Agent, any Second
Lien Lender or any other holder of any Second Lien Indebtedness is required in
any Insolvency Proceeding in respect of any Obligor or otherwise to turn over or
otherwise pay a Recovery to the estate or to any creditor or representative of
an Obligor or any other Person, then the Second Lien Indebtedness shall be
reinstated to the extent of such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement and to the extent the Priority First Lien
Indebtedness or the Priority Second Lien Indebtedness, as the case may be, was
decreased in connection with the payment which gave rise to the Recovery, then
the Priority First Lien Indebtedness or the Priority Second Lien Indebtedness,
as the case may be, shall be increased by the amount of such Recovery. All
rights, interests, agreements, and obligations of the First Lien Agent, the
First Lien Lenders, the Second Lien Agent and the Second Lien Lenders under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding in respect of any Obligor by or against any
Obligor or any other Person and irrespective of any other circumstance which
otherwise might constitute a defense available to, or a discharge of, any
Obligor or any other Person in respect of the First Lien Indebtedness or the
Second Lien Indebtedness, as the case may be. No priority or right of the First
Lien Agent, the First Lien Lenders, any other holder of the First Lien
Indebtedness, the Second Lien Agent, the Second Lien Lenders or any other holder
of the Second Lien Indebtedness shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Obligor or any other
Person or by the noncompliance by any Person with the terms, provisions, or
covenants of the First Lien Loan Documents or the Second Lien Loan Documents,
regardless of any knowledge thereof which the First Lien Agent, the First Lien
Lenders, any holder of the First Lien Indebtedness, the Second Lien Agent, the
Second Lien Lenders or any holder of the Second Lien Indebtedness may have.

 

 
19

--------------------------------------------------------------------------------

 

 




d.     DIP Financing. If any Obligor shall be subject to any Insolvency
Proceeding and the First Lien Agent or any First Lien Lender shall desire, prior
to the Discharge of Priority First Lien Indebtedness, to permit the use of Cash
Collateral or to provide any such Obligor financing (collectively, “DIP
Financing”) under Section 363 or Section 364 of the Bankruptcy Code, to be
secured by all or any portion of the Collateral, then the Second Lien Agent
agrees that, so long as (i) the aggregate principal amount of Indebtedness
incurred pursuant to such DIP Financing, together with the aggregate principal
amount of all other outstanding First Lien Indebtedness, would not exceed the
Maximum Priority First Lien Loan Amount at such time, (ii)  the Second Lien
Agent retains a Lien on the Collateral (including Proceeds thereof arising after
the commencement of such proceeding) with the same priority as existed prior to
the commencement of such Insolvency Proceeding under applicable law (an
“Adequate Protection Lien”), (iii)  the Second Lien Agent receives a replacement
lien (a “Permitted Replacement Lien”) on assets arising after the commencement
of such Insolvency Proceeding, to the same extent granted to the First Lien
Agent, with the same priority as existed with respect to Collateral that existed
prior to the commencement of such Insolvency Proceeding, (iv) such use of Cash
Collateral or DIP Financing is subject to the terms of this Agreement, (v) the
DIP Financing does not compel any Obligor to seek confirmation of a specific
plan of reorganization, and (vi) the DIP Financing documentation does not
expressly require the liquidation of the Collateral prior to a default under the
DIP Financing documentation, it will raise no objection to such DIP Financing;
provided, however, that, after the First Lien Agent consults in good faith with
the Second Lien Agent and the Second Lien Lenders with respect to any milestones
or sale of Collateral, the DIP Financing documentation may require the Obligors
to achieve certain milestones toward a sale of Collateral and may require a sale
of Collateral. The Second Lien Agent hereby agrees that its Liens in the
Collateral shall be subordinated to the Liens securing such DIP Financing (and
all obligations relating thereto) to the same extent and upon the same terms and
conditions specified in this Agreement for the subordination of the Second Lien
Agent’s and the Second Lien Lenders’ Liens in the Collateral securing the Second
Lien Indebtedness to the First Lien Agent’s and the First Lien Lenders’ Liens in
the Collateral securing the Priority First Lien Indebtedness. Notwithstanding
anything to the contrary in this Section 3.d, if the First Lien Lenders desire
to provide DIP Financing to the Obligor, the First Lien Lenders shall offer the
Second Lien Lenders the right to purchase a last-out participation in the First
Lien Term Loans in an aggregate principal amount equal to at least $7,500,000
(pursuant to a participation agreement in the form attached hereto as Annex I)
and, if one or more of the Second Lien Lenders purchase such last-out
participation in the First Lien Term Loans in an aggregate principal amount
equal to at least $7,500,000 (pursuant to a participation agreement in the form
attached hereto as Annex I), the First Lien Agent and the First Lien Lenders
will not require the Obligors (or will waive any existing requirement in the DIP
Financing documentation that requires the Obligors) to achieve any milestones
toward a sale of Collateral or sell Collateral during the pendency of any
Insolvency Proceeding without the prior written consent of the Second Lien
Agent.

 


e.     Alternative DIP Financings. Nothing in this Agreement shall limit the
rights of any Lender to object to post-petition financing, or financing arising
after the commencement of an Insolvency Proceeding in respect of any Obligor, or
the use of Cash Collateral that is provided on terms other than those set forth
in Section 3.d. For the avoidance of doubt, it is understood and agreed that (i)
the Second Lien Agent retains all rights to raise objections to any DIP
Financing provided, offered or supported by the First Lien Agent or any First
Lien Lender that is provided on terms other than those set forth in Section 3.d
and (ii) the First Lien Agent retains all rights to raise objections to any DIP
Financing provided, offered or supported by the Second Lien Agent or any Second
Lien Lender




f.     Priming DIP Financing. If the First Lien Agent or any First Lien Lender
offers to provide a DIP Financing that meets the requirements set forth in
Section 3.d, the Second Lien Agent and the Second Lien Lenders agree that they
shall not, directly or indirectly, provide, offer to provide or support any DIP
Financing secured by a Lien senior to or pari passu with the Liens securing the
First Lien Indebtedness.

 

 
20

--------------------------------------------------------------------------------

 

 




g.     Other Waivers by Second Lien Agent. Until the Discharge of Priority First
Lien Indebtedness has occurred, the Second Lien Agent agrees that it shall not,
without the First Lien Agent’s written consent, (1) seek relief from the
automatic stay of Section 362 of the Bankruptcy Code, any stay arising by way of
court order, automatic or otherwise, or any other stay in any Insolvency
Proceeding in respect of any Obligor (in all instances, a “Stay”) in respect of
any portion of the Collateral on which the First Lien Agent then has a Lien,
except to the extent the First Lien Agent obtains such relief, and unless the
Second Lien Agent’s request for an Adequate Protection Lien and a Permitted
Replacement Lien is denied in whole or in part, (2) take any action or vote in
any way so as to directly or indirectly challenge or contest (A) the validity or
the enforceability of the First Lien Credit Agreement, the other First Lien Loan
Documents or the Liens granted to the First Lien Agent or the First Lien Lenders
with respect to the First Lien Indebtedness, (B) the rights and duties of the
First Lien Agent or the First Lien Lenders established in the First Lien Credit
Agreement or any other First Lien Loan Document, or (C) any request by the First
Lien Agent or any First Lien Lender with respect to adequate protection or
similar relief, (3) seek or request any adequate protection or similar relief,
other than (A) Permitted Interest and Expense Payments, (B) Adequate Protection
Liens and Permitted Replacement Liens, and (C) priority administrative expense
claim status with respect to the Second Lien Indebtedness (“Priority Status”)
which is and shall be subordinated to the priority status of the First Lien
Agent and the First Lien Lenders, and otherwise subject to this Agreement to the
extent applicable, (4) in the event that the First Lien Agent obtains relief
from any Stay to Exercise Any Secured Creditor Remedies and the First Lien Agent
has commenced and is diligently pursuing in good faith actions to consummate a
sale of all or any material portion of the Collateral in accordance with Section
363 or 365 of the Bankruptcy Code, or in accordance with a court order made
within an Insolvency Proceeding, within a commercially reasonable time and in a
commercially reasonable manner so as to maximize the value of such Collateral,
seek, or support any request, to dismiss or set aside any Insolvency Proceeding
or to convert an Insolvency Proceeding commenced under chapter 11 of the
Bankruptcy Code to a case or proceeding under chapter 7 of the Bankruptcy Code,
(5) in the event that the First Lien Agent obtains relief from a Stay in order
to Exercise Any Secured Creditor Remedies and the First Lien Agent has commenced
and is diligently pursuing in good faith actions to consummate a sale of all or
any material portion of the Collateral in accordance with Section 363 or 365 of
the Bankruptcy Code, or in accordance with a court order made within an
Insolvency Proceeding, within a commercially reasonable time and in a
commercially reasonable manner so as to maximize the value of such Collateral,
seek the appointment of a trustee or examiner with expanded powers for the
subject Obligor, or (6) object to any sale of all or any portion of the
Collateral or any related bidding procedures in accordance with Sections 363 or
365 of the Bankruptcy Code, or in accordance with a court order made within an
Insolvency Proceeding, other than (A) any objection that an unsecured creditor
could assert in its capacity as an unsecured creditor, (B) if the First Lien
Agent or any First Lien Lender objects to any such sale, (C) any objection to
preserve its rights in and to any proceeds received from such sale in excess of
any amount necessary to pay in full in cash the Priority First Lien
Indebtedness, or (D) any such sale that is to any Borrower or an Affiliate of
any Borrower. Neither the Second Lien Agent nor any Second Lien Lender shall
object to, oppose, or challenge the determination of the extent of any Liens
held by the First Lien Agent or any First Lien Lender or the value of any claims
of the First Lien Agent and the First Lien Lenders under Section 506(a) of the
Bankruptcy Code or any claim by the First Lien Agent or any First Lien Lender
for allowance in any Insolvency Proceeding of the First Lien Indebtedness
consisting of post-petition interest, fees, or expenses. The Second Lien Agent
and each Second Lien Lender each agree that they will not, directly or
indirectly, assert or support the assertion of, and hereby waive any right that
they may have to assert or support the assertion of, any surcharge under Section
506(c) or the "equities of the case" exception of Section 552(b) of the
Bankruptcy Code as against the First Lien Agent or any First Lien Lender or with
respect to any of the Collateral to the extent securing the Priority First Lien
Indebtedness.

 

 
21

--------------------------------------------------------------------------------

 

 




h.     Other Waivers by First Lien Agent. Until the Discharge of Priority Second
Lien Indebtedness has occurred, the First Lien Agent agrees that it shall not,
without the Second Lien Agent’s written consent, take any action or vote in any
way so as to directly or indirectly challenge or contest (A) the validity or the
enforceability of the Second Lien Credit Agreement, the other Second Lien Loan
Documents or the Liens granted to the Second Lien Agent and the Second Lien
Lenders with respect to the Second Lien Indebtedness, or (B) the rights and
duties of the Second Lien Agent and the Second Lien Lenders established in the
Second Lien Credit Agreement or any other Second Lien Loan Document to the
extent such rights and duties are not and/or have not been exercised in
contravention of this Agreement.




i.     Rights of Second Lien Agent and Second Lien Lenders to Adequate
Protection. The First Lien Agent agrees that it will raise no objection to a
request for adequate protection, or similar relief, by the Second Lien Agent and
the Second Lien Lenders in the form of (i) Adequate Protection Liens and
Permitted Replacement Liens or (ii) Priority Status. The Second Lien Agent and
the Second Lien Lenders agree that they will not seek or request payment of
interest on, and expenses with respect to, the Second Lien Indebtedness during
the pendency of an Insolvency Proceeding without the written consent of the
First Lien Agent (any such interest or expenses paid to the Second Lien Agent
and/or the Second Lien Lenders with the consent of the First Lien Agent,
“Permitted Interest and Expense Payments”). If the Second Lien Agent obtains
adequate protection in the form of a superpriority or other administrative
expense claim (as applicable), such superpriority or other administrative
expense claim, if obtained, shall be subordinate to any superpriority or other
administrative expense claim of the First Lien Agent and the First Lien Lenders
(such subordination to include an express provision that the Second Lien Agent
and the Second Lien Lenders will not object to a plan of reorganization that is
accepted by the requisite affirmative vote of all classes composed of the
secured claims of the First Lien Agent and the First Lien Lenders solely on the
grounds of a failure of such plan of reorganization to pay the Second Lien Agent
and the Second Lien Lenders' superpriority or other administrative expense
claims in full in accordance with Section 1129(a)(9)(A) of the Bankruptcy Code)
so long as such plan of reorganization provides that any portion of the Second
Lien Agent’s and the Second Lien Lenders’ superpriority or other administrative
expense claims not paid in cash as of the effective date of such plan of
reorganization will be paid with property having a value as of the effective
date of such plan of reorganization equal to the allowed amount of such
superpriority or other administrative expense claims and in the same form of
consideration as that received by the Second Lien Agent and the Second Lien
Lenders under such plan of reorganization with respect to other Second Lien
Indebtedness.




j.     Rights as an Unsecured Creditor; Voting Rights Preserved. Except as
expressly agreed in Section 3.d or 3.g, the Second Lien Agent retains and may
freely exercise and assert in any Insolvency Proceeding any rights, objections
or claims that could be asserted by an unsecured creditor (regardless of whether
the Second Lien Agent or the Second Lien Lenders actually hold any deficiency or
other unsecured claim); provided, however, the First Lien Agent retains and may
freely exercise and assert in any Insolvency Proceeding any rights, claims or
objections that the Second Lien Agent or the Second Lien Lenders are not
unsecured or undersecured creditors. The Second Lien Agent retains any rights
which it may have in any Insolvency Proceeding to vote for or against, to file
any pleading with respect to, or to assert any objections to any proposed plan
of reorganization (including any request for termination or extension of
exclusivity and any disclosure statement related thereto) that is not otherwise
inconsistent with the provisions of this Agreement.

 

 
22

--------------------------------------------------------------------------------

 

 




4.             Modifications of Indebtedness.




a.     First Lien Indebtedness. All of the First Lien Indebtedness at any time
incurred by any Obligor shall be deemed to have been incurred, and all of the
First Lien Indebtedness held by any First Lien Lender or other holder of the
First Lien Indebtedness shall be deemed to have been extended, acquired or
obtained, as applicable, in reliance upon this Agreement, and, to the extent not
otherwise required herein, the Second Lien Agent hereby waives (i) notice of
acceptance, or proof of reliance, by the First Lien Agent, the First Lien
Lenders or any other holder of the First Lien Indebtedness of this Agreement,
and (ii) notice of the existence, renewal, extension, accrual, creation, or
non-payment of all or any part of the First Lien Indebtedness. Nothing contained
in this Agreement shall preclude the First Lien Agent, the First Lien Lenders or
any holder of the First Lien Indebtedness from discontinuing the extension of
credit to any Obligor (whether under the First Lien Credit Agreement or
otherwise). The Second Lien Agent, on behalf of itself and the Second Lien
Lenders, hereby agrees that the First Lien Agent shall have the right, at any
time and from time to time, in its sole discretion without the consent of or
notice to the Second Lien Agent or any Second Lien Lender (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the Second Lien Agent or any
Second Lien Lender, to amend, restate, waive, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify the First Lien Loan
Documents (collectively, any “First Lien Modification”), in any manner
whatsoever, including any renewals, extensions or shortening of time of payments
(even if such shortening causes any of the First Lien Indebtedness to be due on
demand or otherwise), and the Second Lien Agent, on behalf of itself and the
Second Lien Lenders, consents and agrees to any such First Lien Modification;
provided that the First Lien Agent and the First Lien Lenders shall obtain the
prior written consent of the Second Lien Agent to any First Lien Modification
that (i) changes (including a waiver of) the amount of any scheduled principal
payment or any mandatory principal prepayment or extends the date for payment of
any scheduled principal payment or any mandatory principal prepayment, including
any First Lien Modifications in respect of Section 2.05 of the First Lien Credit
Agreement, provided that the First Lien Agent may (x) change to an earlier date
the Final Maturity Date (as defined in the Original First Lien Credit
Agreement), (y) make modifications to Section 2.05 of the First Lien Credit
Agreement that are immaterial and have no adverse effect on the Obligors, the
Second Lien Agent or any Second Lien Lender and/or (z) waive any scheduled
principal payment or any mandatory principal prepayment so long as such payment
is then offered to the Second Lien Agent and the Second Lien Lenders to be
applied to the Second Lien Indebtedness (which payment may be waived by the
Second Lien Agent and the Second Lien Lenders), (ii) increases the applicable
interest rate margin or yield with respect to any category of the First Lien
Indebtedness in the aggregate by greater than 3 percentage points calculated at
the time of such increase on an average per annum basis for the remaining term
of the First Lien Indebtedness (excluding the imposition of the default rate of
interest in effect under the Original First Lien Loan Documents but including
any amendment fees or other additional fees), (iii) modifies any existing
covenant, representation, warranty or event of default or adds any new covenant,
representation, warranty, or event of default which, in either case,
specifically restricts one or more Obligors from making payments under the
Second Lien Loan Documents or incurring Indebtedness under the Second Lien Loan
Documents which payments or Indebtedness would be permitted under the First Lien
Loan Documents as in effect on the date hereof, (iv) extends to a later date the
Final Maturity Date (as defined in the Original First Lien Credit Agreement),
provided that the First Lien Agent may extend the Final Maturity Date (as
defined in the Original First Lien Credit Agreement) by six (6) months but in no
event beyond the Final Maturity Date (as defined in the Original Second Lien
Credit Agreement), or (v) has the effect of contravening this Agreement. The
foregoing notwithstanding, the First Lien Agent and the First Lien Lenders may
increase the principal amount of the First Lien Indebtedness, without obtaining
the consent of Second Lien Agent or any Second Lien Lender, in accordance with
the terms of the Original Second Lien Credit Agreement (subject to the
restrictions set forth herein and therein). Other than the First Lien
Modifications set forth in the initial proviso to this Section 4.a., the Second
Lien Agent waives notice of any such First Lien Modification, and agrees that no
such First Lien Modification shall affect, release, or impair the subordination
or any other obligations of the Second Lien Agent or any Second Lien Lender
contained herein.

 

 
23

--------------------------------------------------------------------------------

 

 




b.     Second Lien Indebtedness. All of the Second Lien Indebtedness at any time
incurred by any Obligor shall be deemed to have been incurred, and all of the
Second Lien Indebtedness held by any Second Lien Lender or other holder of the
Second Lien Indebtedness shall be deemed to have been extended, acquired or
obtained, as applicable, in reliance upon this Agreement, and, to the extent not
otherwise required herein, the First Lien Agent hereby waives (i) notice of
acceptance, or proof of reliance, by the Second Lien Agent, the Second Lien
Lenders or any other holder of the Second Lien Indebtedness of this Agreement,
and (ii) notice of the existence, renewal, extension, accrual, creation, or
non-payment of all or any part of the Second Lien Indebtedness. Nothing
contained in this Agreement shall preclude the Second Lien Agent, the Second
Lien Lenders or any holder of the Second Lien Indebtedness from discontinuing
the extension of credit to any Obligor (whether under the Second Lien Credit
Agreement or otherwise). The First Lien Agent, on behalf of itself and the First
Lien Lenders, hereby agrees that the Second Lien Agent shall have the right, at
any time and from time to time, in its sole discretion without the consent of or
notice to the First Lien Agent or any First Lien Lender (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the First Lien Agent or any
First Lien Lender, to amend, waive, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify the Second Lien Loan
Documents (collectively, any “Second Lien Modification”), in any manner
whatsoever, including any renewals, extensions or shortening of time of payments
(even if such shortening causes any of the Second Lien Indebtedness to be due on
demand or otherwise) and the First Lien Agent, on behalf of itself and the First
Lien Lenders, consents and agrees to any such Second Lien Modification; provided
that the Second Lien Agent and the Second Lien Lenders shall obtain the prior
written consent of First Lien Agent to any Second Lien Modification that: (i)
requires that any payment be made earlier than the date originally scheduled for
such payment or changes (including a waiver of) the amount of any mandatory
principal prepayment, including any Second Lien Modifications in respect of
Section 2.05 of the Second Lien Credit Agreement, provided that the Second Lien
Agent may make modifications to Section 2.05 of the Second Lien Credit Agreement
that are immaterial and have no adverse effect on the Obligors, the First Lien
Agent or any First Lien Lender, (ii) increases the applicable cash interest rate
margin or yield with respect to any category of the Second Lien Indebtedness in
the aggregate by greater than 3 percentage points calculated at the time of such
increase on an average per annum basis for the remaining term of such Second
Lien Indebtedness (excluding the imposition of the default rate of interest in
effect under the Original Second Lien Loan Documents but including any amendment
fees or other additional fees), (iii) modifies any existing covenant,
representation, warranty or event of default or adds any new covenant,
representation, warranty, or event of default which, in either case,
specifically restricts one or more Obligors from making payments under the First
Lien Loan Documents or incurring Indebtedness under the First Lien Loan
Documents which payments or Indebtedness would be permitted under the Second
Lien Loan Documents as in effect on the date hereof or changes the priority in
the application of any payments to the First Lien Lenders, (iv) changes to an
earlier date the Final Maturity Date (as defined in the Original Second Lien
Credit Agreement) or (v) has the effect of contravening this Agreement. The
foregoing notwithstanding, the Second Lien Agent and the Second Lien Lenders may
increase the principal amount of the Second Lien Indebtedness, without obtaining
the consent of the First Lien Agent or any First Lien Lender, in accordance with
the terms of the Original First Lien Credit Agreement (subject to the
restrictions set forth herein and therein). Other than the Second Lien
Modifications set forth in the initial proviso to this Section 4.b., the First
Lien Agent waives notice of any such Second Lien Modification, and agrees that
no such Second Lien Modification shall affect, release, or impair any of the
obligations of the First Lien Agent contained herein.

 

 
24

--------------------------------------------------------------------------------

 

 




c.             Notice of Acceptance and Other Waivers.




(1)     To the fullest extent permitted by applicable law, the Second Lien Agent
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the First Lien Credit
Agreement, or the creation or existence of any of the First Lien Indebtedness;
(iii) notice of the amount of the First Lien Indebtedness; (iv) notice of any
adverse change in the financial condition of any Obligor or of any other fact
that might increase the Second Lien Agent’s or any Second Lien Lender’s risk
hereunder; (v) notice of presentment for payment, demand, or protest, and notice
thereof as to any instrument among the First Lien Loan Documents; (vi) notice of
any Default or Event of Default (under and as defined in the First Lien Credit
Agreement) or otherwise relating to the First Lien Indebtedness; and (vii) all
other notices (except if such notice is specifically required to be given to the
Second Lien Agent under this Agreement) and demands to which the Second Lien
Agent or any Second Lien Lender might otherwise be entitled. To the fullest
extent permitted by applicable law, the First Lien Agent hereby waives: (i)
notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Second Lien Credit Agreement, or the
creation or existence of any of the Second Lien Indebtedness; (iii) notice of
the amount of the Second Lien Indebtedness; (iv) notice of any adverse change in
the financial condition of any Obligor or of any other fact that might increase
the First Lien Agent’s or any First Lien Lender’s risk hereunder; (v) notice of
presentment for payment, demand, or protest, and notice thereof as to any
instrument among the Second Lien Loan Documents; (vi) notice of any Default or
Event of Default (under and as defined in the Second Lien Credit Agreement) or
otherwise relating to the Second Lien Indebtedness; and (vii) all other notices
(except if such notice is specifically required to be given to the First Lien
Agent under this Agreement) and demands to which the First Lien Agent might
otherwise be entitled.

 

 
25

--------------------------------------------------------------------------------

 

 




(2)     To the fullest extent permitted by applicable law, the Second Lien Agent
waives the right by statute or otherwise to require the First Lien Agent, any
First Lien Lender or any holder of the First Lien Indebtedness to institute suit
against any Obligor or to exhaust any rights and remedies which the First Lien
Agent, any First Lien Lender or any holder of the First Lien Indebtedness has or
may have against any Obligor. The Second Lien Agent further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Discharge of First Lien Indebtedness has occurred (subject to the
provisions of Section 3.c)) of any Obligor or by reason of the cessation from
any cause whatsoever of the liability of such Obligor in respect thereof. To the
fullest extent permitted by applicable law, the First Lien Agent waives the
right by statute or otherwise to require the Second Lien Agent, any Second Lien
Lender or any holder of the Second Lien Indebtedness to institute suit against
any Obligor or to exhaust any rights and remedies which the Second Lien Agent,
any Second Lien Lender or any holder of the Second Lien Indebtedness has or may
have against any Obligor. The First Lien Agent further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Discharge of Second Lien Indebtedness has occurred (subject to the
provisions of Section 3.c)) of any Obligor or by reason of the cessation from
any cause whatsoever of the liability of such Obligor in respect thereof.




(3)     To the fullest extent permitted by applicable law, the Second Lien Agent
hereby waives: (i) any rights to assert against the First Lien Agent, the First
Lien Lenders or any other holder of the First Lien Indebtedness any defense
(legal or equitable), set-off, counterclaim, or claim which the Second Lien
Agent may now or at any time hereafter have against any Obligor; (ii) except as
otherwise set forth in this Agreement, any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of any of
the First Lien Indebtedness, any of the Second Lien Indebtedness or any security
for either; and (iii) the benefit of any statute of limitations affecting the
Second Lien Agent’s obligations hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the First Lien Indebtedness shall similarly operate to defer or
delay the operation of such statute of limitations applicable to the Second Lien
Agent’s obligations hereunder. To the fullest extent permitted by applicable
law, the First Lien Agent hereby waives: (i) any rights to assert against the
Second Lien Agent, the Second Lien Lenders or any other holder of the Second
Lien Indebtedness any defense (legal or equitable), set-off, counterclaim, or
claim which the First Lien Agent may now or at any time hereafter have against
any Obligor; (ii) except as otherwise set forth in this Agreement, any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of any of the Second Lien Indebtedness, any of the First Lien
Indebtedness or any security for either; and (iii) the benefit of any statute of
limitations affecting the First Lien Agent’s obligations hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Second Lien Indebtedness shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to the First Lien Agent’s obligations hereunder.




(4)     Until such time as the Discharge of Priority First Lien Indebtedness
shall have occurred, the Second Lien Agent hereby postpones any right of
subrogation the Second Lien Agent or any Second Lien Lender has or may have as
against any Obligor with respect to any of the First Lien Indebtedness.

 

 
26

--------------------------------------------------------------------------------

 

 




(5)     None of the First Lien Agent, any First Lien Lender or any other holder
of the First Lien Indebtedness or any of their respective affiliates, directors,
officers, employees, or agents shall be liable to the Second Lien Agent or the
Second Lien Lenders for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof. If the First Lien Agent or any First Lien Lender honors (or
fails to honor) a request by Borrower for an extension of credit pursuant to the
First Lien Credit Agreement or any of the other First Lien Loan Documents,
whether the First Lien Agent or any First Lien Lender has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of the Second Lien Loan Documents or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the First Lien Agent or any First Lien Lender
otherwise should exercise any of its contractual rights or remedies under the
First Lien Loan Documents (subject to the express terms and conditions hereof),
neither the First Lien Agent nor any First Lien Lender shall have any liability
whatsoever to the Second Lien Agent or any Second Lien Lender as a result of
such action, omission, or exercise. As between the First Lien Agent and the
First Lien Lenders, on the one hand, and the Second Lien Agent and the Second
Lien Lenders, on the other hand, the First Lien Agent and the First Lien Lenders
will be entitled to manage and supervise their loans and extensions of credit
under the First Lien Loan Documents as the First Lien Agent and the First Lien
Lenders may, in their sole discretion, deem appropriate, and the First Lien
Agent, each First Lien Lender and each other holder of the First Lien
Indebtedness may manage their loans and extensions of credit without regard to
any rights or interests that the Second Lien Agent or any Second Lien Lender may
have in the Collateral or otherwise except as otherwise expressly set forth in
this Agreement. The Second Lien Agent agrees that none of the First Lien Agent,
any First Lien Lender or any other holder of the First Lien Indebtedness shall
incur any liability as a result of a sale, lease, license, application or other
disposition of all or any portion of the Collateral or any part or Proceeds
thereof conducted in accordance with applicable law and the terms hereof.
Subject to the express terms and conditions of this Agreement, the First Lien
Agent, each First Lien Lender and each holder of the First Lien Indebtedness
may, from time to time, enter into agreements and settlements with Obligors as
they may determine in their sole discretion without impairing any of the
subordinations, priorities, rights or obligations of the parties under this
Agreement, including substituting Collateral, releasing any Lien and releasing
any Obligor. The Second Lien Agent waives any and all rights it may have to
require the First Lien Agent, any First Lien Lender or any holder of the First
Lien Indebtedness to marshal assets, to exercise rights or remedies in a
particular manner, or to forbear from exercising such rights and remedies in any
particular manner or order.

 

 
27

--------------------------------------------------------------------------------

 

 




(6)     None of the Second Lien Agent, any Second Lien Lender or any other
holder of the Second Lien Indebtedness or any of their respective affiliates,
directors, officers, employees, or agents shall be liable to the First Lien
Agent or the First Lien Lenders for failure to demand, collect, or realize upon
any of the Collateral or any Proceeds or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral or Proceeds
thereof or to take any other action whatsoever with regard to the Collateral or
any part or Proceeds thereof. If the Second Lien Agent or any Second Lien Lender
honors (or fails to honor) a request by Borrower for an extension of credit
pursuant to the Second Lien Credit Agreement or any of the other Second Lien
Loan Documents, whether the Second Lien Agent or any Second Lien Lender has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of the First Lien Loan Documents or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if the Second Lien Agent or any Second
Lien Lender otherwise should exercise any of its contractual rights or remedies
under the Second Lien Loan Documents (subject to the express terms and
conditions hereof), neither the Second Lien Agent nor any Second Lien Lender
shall have any liability whatsoever to the First Lien Agent or any First Lien
Lender as a result of such action, omission, or exercise. As between the First
Lien Agent and the First Lien Lenders, on the one hand, and the Second Lien
Agent and the Second Lien Lenders, on the other hand, the Second Lien Agent and
the Second Lien Lenders will be entitled to manage and supervise their loans and
extensions of credit under the Second Lien Loan Documents as the Second Lien
Agent and the Second Lien Lenders may, in their sole discretion, deem
appropriate, and the Second Lien Agent, each Second Lien Lender and each other
holder of the Second Lien Indebtedness may manage its loans and extensions of
credit without regard to any rights or interests that the First Lien Agent or
any First Lien Lender may have in the Collateral or otherwise except as
otherwise expressly set forth in this Agreement. The First Lien Agent agrees
that none of the Second Lien Agent, any Second Lien Lender or any other holder
of the Second Lien Indebtedness shall incur any liability as a result of a sale,
lease, license, application or other disposition of all or any portion of the
Collateral or any part or Proceeds thereof conducted in accordance with
applicable law and the terms hereof. Subject to the express terms and conditions
of this Agreement, the Second Lien Agent, each Second Lien Lender and each
holder of the Second Lien Indebtedness may, from time to time, enter into
agreements and settlements with Obligors as they may determine in their sole
discretion without impairing any of the subordinations, priorities, rights or
obligations of the parties under this Agreement, including substituting
Collateral, releasing any Lien and releasing any Obligor. The First Lien Agent
waives any and all rights it may have to require the Second Lien Agent, any
Second Lien Lender or any holder of the Second Lien Indebtedness to marshal
assets, to exercise rights or remedies in a particular manner, or to forbear
from exercising such rights and remedies in any particular manner or order.
Subject to the express terms and conditions hereof, nothing contained in this
Agreement shall limit or waive any right that the Second Lien Agent and the
Second Lien Lenders have to enforce any of the provisions of the Second Lien
Loan Documents against any Obligor.




5.     Indebtedness Owed Only to Lenders. As of the date of this Agreement, the
entire Second Lien Indebtedness is owing only to the Second Lien Agent and the
Second Lien Lenders. As of the date of this Agreement, the entire First Lien
Indebtedness is owing only to the First Lien Agent and the First Lien Lenders.
Each Agent, the First Lien Lender, the Second Lien Lender, each successor,
assignee, or other transferee of any Agent, each of the Second Lien Lenders, and
each of the First Lien Lenders shall be bound by the terms and conditions of
this Agreement.




6.     Payments Received by Second Lien Agent or Second Lien Lenders. If, at any
time prior to the date upon which the Discharge of Priority First Lien
Indebtedness shall have occurred, the Second Lien Agent or any Second Lien
Lender receives any payment or distribution of any kind or character as a result
of an Exercise of Any Secured Creditor Remedies, whether in cash, property or
securities, from or of any assets of any Obligor (or any Obligor’s
Subsidiaries), in each case, in contravention of the express terms of this
Agreement, the Second Lien Agent or such Second Lien Lender shall be deemed to
receive and hold the same in trust as trustee for the benefit of the First Lien
Agent and the First Lien Lenders and shall forthwith deliver such payment,
distribution, or proceeds to the First Lien Agent in precisely the form received
(except for the endorsement or assignment by the Second Lien Agent or such
Second Lien Lender where necessary), for application in accordance with Section
7.b to any of the First Lien Indebtedness, whether then due or yet to become
due. In the event of the failure of the Second Lien Agent or any Second Lien
Lender to make any such endorsement or assignment to the First Lien Agent within
5 Business Days after receipt of written request therefor from the First Lien
Agent, the First Lien Agent and any of its officers or agents are hereby
irrevocably authorized to make such endorsement or assignment and the Second
Lien Agent hereby irrevocably appoints the First Lien Agent as the lawful
attorney in fact of the Second Lien Agent and the Second Lien Lenders solely for
the purpose of enabling the First Lien Agent to make such endorsement or
assignment in the name of the Second Lien Agent or any Second Lien Lender.

 

 
28

--------------------------------------------------------------------------------

 

 




7.             Application of Proceeds.




a.     Revolving Nature of First Lien Indebtedness. The Second Lien Agent
expressly acknowledges and agrees that (i) the First Lien Credit Agreement
contains a revolving commitment, that in the ordinary course of business the
First Lien Agent and the First Lien Lenders will apply payments and make
advances thereunder, and that no application of any Payment Collateral or Cash
Collateral in the ordinary course of business and absent any affirmative
enforcement action or remedies by the First Lien Agent or any First Lien Lender
to collect or otherwise realize upon such Payment Collateral or Cash Collateral
(such Payment Collateral or Cash Collateral, “Ordinary Course Collections”)
shall constitute the Exercise of Secured Creditor Remedies under this Agreement;
and (ii) all Ordinary Course Collections received by the First Lien Agent may be
applied, reversed, reapplied, credited, or reborrowed, in whole or in part, to
the portion of the First Lien Credit Agreement that is a revolving commitment
without reducing the Maximum Priority First Lien Loan Amount at any time.




b.     Application of Proceeds of Collateral. (i) All Collateral and all
Proceeds, received by any of the First Lien Agent, the First Lien Lenders, the
Second Lien Agent or the Second Lien Lenders in connection with any Exercise of
Secured Creditor Remedies and (ii) all amounts received by the First Lien Agent,
the First Lien Lenders, the Second Lien Agent or the Second Lien Lenders in
connection with the enforcement of the provisions of any subordination agreement
entered into by any Obligor, in each case, shall be applied:




first, to the payment of costs and expenses of the First Lien Agent (and
sub-agents thereof) in connection with such Exercise of Secured Creditor
Remedies (to the extent the First Lien Agent’s Exercise of Secured Creditor
Remedies is permitted hereunder),




second, to the payment of the First Lien Indebtedness (other than the Excluded
First Lien Indebtedness) in accordance with the First Lien Loan Documents, and
in the case of payment of any revolving credit loans, together with the
concurrent permanent reduction of any revolving credit commitment thereunder in
an amount equal to the amount of such payment,




third, to the payment of costs and expenses of the Second Lien Agent (and
sub-agents thereof) in connection with such Exercise of Secured Creditor
Remedies (to the extent the Second Lien Agent’s Exercise of Secured Creditor
Remedies is permitted hereunder),

 

 
29

--------------------------------------------------------------------------------

 

 




fourth, to the payment of the Second Lien Indebtedness (other than the Excluded
Second Lien Indebtedness) in accordance with the Second Lien Loan Documents,




fifth, to the payment of the Excluded First Lien Indebtedness in accordance with
the First Lien Loan Documents, and




sixth, to the payment of the Excluded Second Lien Indebtedness in accordance
with the Second Lien Loan Documents.




c.     Insurance. In the event of the occurrence of a fire or other casualty
resulting in loss or damage to all or any portion of any Collateral
(collectively, a “Casualty”), all proceeds received or to be received on account
of a Casualty shall be applied in the manner provided for in Section 2.05(c) of
the First Lien Credit Agreement (as in effect on the date hereof) and Section
2.05(c) of the Second Lien Credit Agreement (as in effect on the date hereof);
it being agreed that all proceeds received or to be received on account of a
Casualty shall not be deemed to be received in connection with the Exercise of
Secured Creditor Remedies unless the First Lien Agent, the First Lien Lenders,
the Second Lien Agent or the Second Lien Lenders have otherwise commenced an
Exercise of Secured Creditor Remedies.




d.     Cash Sweeps. In the event of the occurrence of the sweeping of cash under
blocked account arrangements, all such cash shall be applied in the manner
provided for in the First Lien Credit Agreement (as in effect on the date
hereof) and the Second Lien Credit Agreement (as in effect on the date hereof);
it being agreed that all such cash swept shall not be deemed to be received in
connection with the Exercise of Secured Creditor Remedies unless the First Lien
Agent, the First Lien Lenders, the Second Lien Agent or the Second Lien Lenders
have otherwise commenced an Exercise of Secured Creditor Remedies.




8.             Second Lien Lender Purchase Option.




a.     Upon (i) receipt by the Second Lien Agent of a notice (a “Trigger
Notice”) by the First Lien Agent of the intent of the First Lien Agent and the
First Lien Lenders to (A) accelerate any of the First Lien Indebtedness, (B)
Exercise Any Secured Creditor Remedies or (C) request that the Second Lien Agent
and the Second Lien Lenders release their Liens on the Collateral pursuant to
Section 2.e, (ii) the occurrence of a payment default under the Second Lien Loan
Documents, or (iii) the commencement of an Insolvency Proceeding with respect to
any Obligor (each, a “Trigger Event”), the Second Lien Agent and the Second Lien
Lenders shall have the option, exercised at any time thereafter so long as such
Trigger Event is continuing, by delivery of notice by the Second Lien Agent to
the First Lien Agent (a “Purchase Notice”), to purchase all (but not less than
all) of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) from the First Lien Agent and the First Lien Lenders. The Purchase
Notice, if given, shall be irrevocable.

 

 
30

--------------------------------------------------------------------------------

 

 




b.     The First Lien Agent shall deliver to the Second Lien Agent any Trigger
Notice referred to in Section 8.a(i), (i) in the absence of Exigent
Circumstances, not less than 5 Business Days prior to the taking of the earliest
of the actions described in Section 8.a(i), or (ii) if Exigent Circumstances
exist, as soon as practicable and in any event contemporaneously with the taking
of such action. If the Second Lien Agent sends to the First Lien Agent a
Purchase Notice within 5 Business Days of the occurrence of a Trigger Event, the
First Lien Agent and the First Lien Lenders shall not accelerate the First Lien
Indebtedness or Exercise Any Secured Creditor Remedies, to the extent such
action has not been taken, or request that the Second Lien Agent and the Second
Lien Lenders release their Liens on the Collateral pursuant to Section 2.e, as
the case may be, provided that the purchase and sale with respect to the First
Lien Indebtedness (other than the Excluded First Lien Indebtedness) provided for
in this Section 8 shall have closed within 5 Business Days after receipt by the
First Lien Agent of the Purchase Notice and the First Lien Agent shall have
received payment in full of the First Lien Indebtedness (other than the Excluded
First Lien Indebtedness) as provided for herein within such 5 Business Day
period.




c.     On the date specified by the Second Lien Agent in the Purchase Notice
(which shall not be more than 5 Business Days after the receipt by the First
Lien Agent of the Purchase Notice), the First Lien Agent and the First Lien
Lenders shall sell to the Second Lien Agent and the Second Lien Lenders, and the
Second Lien Agent and the Second Lien Lenders shall purchase from the First Lien
Agent and the First Lien Lenders, at par, the First Lien Indebtedness (other
than the Excluded First Lien Indebtedness). Upon exercise of such purchase
option by the Second Lien Agent, such sale shall be documented pursuant to an
assignment and acceptance agreement which will be substantially in the form of
Exhibit G to the Original First Lien Credit Agreement.

 

 
31

--------------------------------------------------------------------------------

 

 




d.     Upon the date of such purchase and sale, the Second Lien Agent and the
Second Lien Lenders shall (i) (x) pay to the First Lien Agent and the First Lien
Lenders as the purchase price therefor the full amount of all the First Lien
Indebtedness (other than the Excluded First Lien Indebtedness) then outstanding
and unpaid, (y) furnish cash collateral to the First Lien Agent and the First
Lien Lenders to secure the First Lien Agent and the First Lien Lenders in
connection with any issued and outstanding letters of credit provided by the
First Lien Agent and the First Lien Lenders to any Obligor (in an amount equal
to 105% of the aggregate undrawn face amount of such letters of credit)
constituting the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness), provided that, after the date of such purchase and sale, (A)
without the prior written consent of the Second Lien Agent, the First Lien Agent
and the First Lien Lenders will not amend, modify, renew or extend any letters
of credit for which the Second Lien Agent and the Second Lien Lenders have
provided cash collateral to the First Lien Agent and the First Lien Lenders at
the time of the purchase and sale, (B) the First Lien Agent and the First Lien
Lenders will promptly provide the Second Lien Agent with written notification of
the cancellation or termination of any letters of credit for which the Second
Lien Agent and the Second Lien Lenders have provided cash collateral to the
First Lien Agent and the First Lien Lenders at the time of the purchase and
sale, and (C) to the extent any letters of credit are cancelled or terminated
without being drawn, the First Lien Agent and the First Lien Lenders shall
return to the Second Lien Agent all cash collateral (net of any fees and
expenses incurred by the First Lien Agent and the First Lien Lenders in
connection with such cancellation or termination) furnished to the First Lien
Agent and the First Lien Lenders as collateral therefor and not applied to the
satisfaction of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) consisting of reimbursement obligations with respect to letters of
credit, and (z) furnish cash collateral to the First Lien Agent and the First
Lien Lenders to secure the First Lien Agent and the First Lien Lenders in
connection with any obligations under any Bank Products Agreement (in an amount
equal to 105% of the aggregate amount thereof) constituting the First Lien
Indebtedness (other than the Excluded First Lien Indebtedness), provided that,
after the date of such purchase and sale, (A) without the prior written consent
of the Second Lien Agent, the First Lien Agent and the First Lien Lenders will
not amend, modify, renew or extend any Bank Products Agreement or any cash
management and hedge obligations for which the Second Lien Agent and the Second
Lien Lenders have provided cash collateral to the First Lien Agent and the First
Lien Lenders at the time of the purchase and sale, (B) the First Lien Agent and
the First Lien Lenders will promptly provide the Second Lien Agent with written
notification of the cancellation or termination of any Bank Products Agreement
or cash management and hedge obligations for which the Second Lien Agent and the
Second Lien Lenders have provided cash collateral to the First Lien Agent and
the First Lien Lenders at the time of the purchase and sale, and (C) to the
extent any Bank Products Agreement or cash management and hedge obligations is
cancelled or terminated, the First Lien Agent and the First Lien Lenders shall
return to the Second Lien Agent all cash collateral (net of any fees and
expenses incurred by the First Lien Agent and the First Lien Lenders in
connection with such cancellation or termination) furnished to the First Lien
Agent and the First Lien Lenders as collateral therefor and not applied to the
satisfaction of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) consisting of reimbursement obligations thereunder and (ii) agree
to reimburse the First Lien Agent and the First Lien Lenders for all expenses to
the extent then earned or due and payable in accordance with the First Lien Loan
Documents (including the reimbursement of extraordinary expenses, financial
examination expenses and appraisal fees). Anything contained in this Section to
the contrary notwithstanding, in the event that (X) the Second Lien Agent and
the Second Lien Lenders receive all or a portion of any prepayment premium,
make-whole obligation or early termination fee payable pursuant to the First
Lien Loan Documents in cash, (Y) all of the First Lien Indebtedness purchased by
the Second Lien Agent and the Second Lien Lenders and all of the Second Lien
Indebtedness (other than the Excluded Second Lien Indebtedness), including
principal, interest and fees thereon and costs and expenses of collection
thereof (including reasonable attorneys fees and legal expenses), are repaid in
full in cash, and (Z) the First Lien Credit Agreement is terminated, in each
case, within 90 days following the date on which the Second Lien Agent and the
Second Lien Lenders pay the purchase price described in clauses (i)-(ii) of this
Section, then, within 3 Business Days after receipt by the Second Lien Agent and
the Second Lien Lenders of such amounts, the Second Lien Agent and the Second
Lien Lenders shall pay a supplemental purchase price to the First Lien Agent and
the First Lien Lenders in respect of their purchase under this Section 8 in an
amount equal to the portion of any prepayment premium, make-whole obligation or
early termination fee received by the Second Lien Agent and the Second Lien
Lenders which the First Lien Agent and the First Lien Lenders would have been
entitled to receive had the purchase under this Section not occurred. Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of the First Lien Agent as the First Lien Agent may
designate in writing to the Second Lien Agent for such purpose. Interest shall
be calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Second Lien Agent and the Second Lien
Lenders to the bank account designated by the First Lien Agent are received in
such bank account prior to 2:00 p.m., New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Agent and the Second Lien Lenders to the bank account designated by
the First Lien Agent are received in such bank account later than 2:00 p.m., New
York City time.

 

 
32

--------------------------------------------------------------------------------

 

 




e.     Such purchase shall be expressly made without representation or warranty
of any kind by the First Lien Agent and the First Lien Lenders as to the First
Lien Indebtedness so purchased or otherwise and without recourse to the First
Lien Agent or any First Lien Lender, except that each First Lien Lender shall
represent and warrant: (i) that the amount quoted, in writing, by the First Lien
Agent and the First Lien Lenders (as applicable) as its portion of the purchase
price therefor represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, (ii) it owns, or has the
right to transfer to the Second Lien Agent and the Second Lien Lenders, the
rights being transferred, and (iii) the assets being transferred will be free
and clear of Liens and adverse claims (other than indemnification claims of the
First Lien Agent and the First Lien Lenders that would survive the termination
of the First Lien Loan Documents but which indemnification claims shall be
claims to be asserted against the Obligors).




f.     In the event that the Second Lien Agent and the Second Lien Lenders elect
to purchase all (but not less than all) of the First Lien Indebtedness (other
than the Excluded First Lien Indebtedness) pursuant to this Section 8, then the
Second Lien Agent and the Second Lien Lenders agree to waive any notice of a
resignation of the First Lien Agent under Section 10.07 of the First Lien Credit
Agreement.




9.     Representations; Additional Agreements. The First Lien Agent represents
and warrants to the Second Lien Agent that (a) it has the requisite power and
authority to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the First Lien Lenders and to legally bind
each of the First Lien Lenders to the terms and conditions set forth herein and
(b) when this Agreement is executed and delivered by the First Lien Agent on
behalf of itself and the First Lien Lenders, the essential provisions of this
Agreement will be the legally valid and binding obligations of the First Lien
Agent and the First Lien Lenders, enforceable against the First Lien Agent and
any First Lien Lenders in accordance with their terms. The Second Lien Agent
represents and warrants that (x) it has the requisite power and authority to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Second Lien Lenders and to legally bind each of the
Second Lien Lenders to the terms and conditions set forth herein and (y) when
this Agreement is executed and delivered by the Second Lien Agent on behalf of
itself and the Second Lien Lenders, the essential provisions of this Agreement
will be the legally valid and binding obligations of the Second Lien Agent and
the Second Lien Lenders, enforceable against the Second Lien Agent and any
Second Lien Lenders in accordance with their terms. Each of the First Lien Agent
(on behalf of itself and the First Lien Lenders) and the Second Lien Agent (on
behalf of itself and the Second Lien Lenders) hereby agrees that at no time
shall such party contest the validity or enforceability of any provision of this
Agreement; provided, however, that the foregoing shall not preclude any party
hereto from contesting the interpretation of a particular provision of this
Agreement or its application to a particular circumstance.

 

 
33

--------------------------------------------------------------------------------

 

 




10.           Additional Remedies.




a.     If the Second Lien Agent or any Second Lien Lender violates any of the
terms of this Agreement, in addition to any remedies in law, equity, or
otherwise that the First Lien Agent may have as a result of such violation, the
First Lien Agent may (i) restrain such violation in any court of law or (ii)
interpose this Agreement as a defense in any action by the Second Lien Agent or
any Second Lien Lender. Upon the First Lien Agent’s written request, the Second
Lien Agent or any Second Lien Lender will promptly take all actions which the
First Lien Agent reasonably believes appropriate to carry out the purposes and
provisions of this Agreement.




b.     If the First Lien Agent or any First Lien Lender violates any of the
terms of this Agreement, in addition to any remedies in law, equity, or
otherwise that the Second Lien Agent may have as a result of such violation, the
Second Lien Agent may (i) restrain such violation in any court of law or (ii)
interpose this Agreement as a defense in any action by the First Lien Agent or
the First Lien Lenders. Upon the Second Lien Agent’s written request, the First
Lien Agent or any First Lien Lender will promptly take all actions which the
Second Lien Agent reasonably believes appropriate to carry out the purposes and
provisions of this Agreement.




11.           Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any party hereto shall be effective
unless it is in a written agreement executed by the Second Lien Agent and the
First Lien Agent, and then such amendment or waiver shall be effective only in
the specific instance and for the specific purpose for which given.




12.          Instrument Legends. The Second Lien Agent agrees that the face of
each security agreement evidencing or securing the Second Lien Indebtedness or
any portion thereof shall be inscribed with a legend conspicuously indicating
that such security agreement is subject to the terms of this Agreement. Any
security agreement evidencing or securing any of the Second Lien Indebtedness or
any portion thereof which is hereafter executed will, on the date thereof, be
inscribed with a similar legend.




13.           Information Concerning Financial Condition.




a.     The Second Lien Agent hereby assumes responsibility for keeping itself
informed of the financial condition of Obligors and of all other circumstances
bearing upon the risk of nonpayment of the Second Lien Indebtedness, and agrees
that the First Lien Agent and the First Lien Lenders shall have no duty to
advise the Second Lien Agent or the Second Lien Lenders of information known to
the First Lien Agent or the First Lien Lenders regarding such condition or any
such circumstances. In the event the First Lien Agent or any First Lien Lender,
in its sole discretion, undertakes, at any time or from time to time, to provide
any such information to the Second Lien Agent or the Second Lien Lenders, the
First Lien Agent and the First Lien Lenders shall be under no obligation (i) to
provide any such information to the Second Lien Agent or the Second Lien Lenders
on any subsequent occasion, (ii) to undertake any investigation, or (iii) to
disclose any information which, pursuant to its commercial finance practices,
the First Lien Agent or any First Lien Lender wishes to maintain confidential.
The Second Lien Agent acknowledges and agrees that the First Lien Agent and the
First Lien Lenders have made no warranties or representations with respect to
the legality, validity, enforceability, collectability or perfection of the
First Lien Indebtedness or any liens or security interests held in connection
therewith.

 

 
34

--------------------------------------------------------------------------------

 

 




b.     The First Lien Agent hereby assumes responsibility for keeping itself
informed of the financial condition of the Obligors and of all other
circumstances bearing upon the risk of nonpayment of the First Lien
Indebtedness, and agrees that the Second Lien Agent and the Second Lien Lenders
shall have no duty to advise the First Lien Agent or the First Lien Lenders of
information known to the Second Lien Agent or the Second Lien Lenders regarding
such condition or any such circumstances. In the event the Second Lien Agent or
any Second Lien Lender, in its sole discretion, undertakes, at any time or from
time to time, to provide any such information to the First Lien Agent or the
First Lien Lenders, the Second Lien Agent and the Second Lien Lenders shall be
under no obligation (i) to provide any such information to the First Lien Agent
or the First Lien Lenders on any subsequent occasion, (ii) to undertake any
investigation, or (iii) to disclose any information which, pursuant to its
commercial finance practices, the Second Lien Agent or any Second Lien Lender
wishes to maintain confidential. The First Lien Agent acknowledges and agrees
that the Second Lien Agent and the Second Lien Lenders have made no warranties
or representations with respect to the legality, validity, enforceability,
collectability or perfection of the Second Lien Indebtedness or any liens or
security interests held in connection therewith.




14.          Third Party Beneficiaries. This Agreement is solely for the benefit
of the First Lien Agent, the First Lien Lenders, the Second Lien Agent, and the
Second Lien Lenders, and their respective successors and assigns, and neither
any Obligor nor any other Person is intended to be a third party beneficiary
hereunder or to have any right, benefit, priority or interest under, or because
of the existence of, or to have any right to enforce, this Agreement. Nothing in
this Agreement is intended to or shall be deemed to amend or modify the terms
and conditions of the First Lien Loan Documents or the Second Lien Loan
Documents. The First Lien Agent and the Second Lien Agent shall have the right
to modify or terminate this Agreement at any time without notice to or approval
of any Obligor or any other Person.




15.          No Impairment. Nothing in this Agreement is intended to or shall
impair, as between the Obligors and the Second Lien Agent and the Second Lien
Lenders, the obligation of the Obligors, which is absolute and unconditional, to
pay the Second Lien Indebtedness as and when the same shall become due and
payable in accordance with its terms, or affect the relative rights of the
Second Lien Agent and the Second Lien Lenders and creditors of the Obligors
other than the First Lien Agent and the First Lien Lenders.




16.          Subrogation. Solely after the Discharge of First Lien Indebtedness
shall have occurred, the Second Lien Agent and the Second Lien Lenders shall be
subrogated to the rights of the First Lien Agent and the First Lien Lenders to
the extent that distributions otherwise payable to the Second Lien Agent or any
Second Lien Lender have been applied to the payment of the First Lien
Indebtedness in accordance with the provisions of this Agreement. The First Lien
Agent and the First Lien Lenders shall have no obligation or duty to protect the
Second Lien Agent and the Second Lien Lenders’ rights of subrogation arising
pursuant to this Agreement or under any applicable law, nor shall the First Lien
Agent, the First Lien Lenders or any other holder of the First Lien Indebtedness
be liable for any loss to, or impairment of, any subrogation rights held by the
Second Lien Agent or any Second Lien Lender.

 

 
35

--------------------------------------------------------------------------------

 

 




17.          Notices. All demands, notices, and other communications provided
for hereunder shall be in writing and, if to the First Lien Agent, mailed, sent
by telecopy or delivered to it, addressed to it as follows:




CERBERUS BUSINESS FINANCE, LLC

875 Third Avenue

New York, New York 10022

Attention: Eric Miller

Telephone: 646-885-3874

Telecopier: 646-885-3875

 

With a copies to:




GOLDBERG KOHN LTD.

55 E. Monroe Street, Suite 3300

Attention: Seth H. Good, Esq.

Telephone: 312-863-7138

Telecopier: 312-863-7838

 

and if to the Second Lien Agent, mailed, sent by telecopy or delivered to it,
addressed to it as follows:




OBSIDIAN AGENCY SERVICES, INC.

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention: Asher Finci

Telephone: 310-566-1000

Telecopier: 310-899-4950




With copies to:




SCHULTE ROTH & ZABEL LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 213-756-2000

Telecopier: 213-593-5955




 




or as to any party at such other address as shall be designated by such party in
a written notice to the other parties complying as to delivery with the terms of
this Section 17. All such demands, notices and other communications shall be
effective when delivered to the applicable addressee listed above. Both the
First Lien Agent and the Second Lien Agent shall, in good faith, each endeavor
to deliver to the other Agent all default and similar notices delivered to the
Borrowers, provided, however, that the failure to deliver any such notice shall
not give rise to a breach under this Agreement.

 

 
36

--------------------------------------------------------------------------------

 

 




18.     Intentionally Omitted.




19.     Consent to Jurisdiction; Waiver of Jury Trial and Other Waivers. The
Second Lien Agent and the First Lien Agent each consent to the jurisdiction of
any state or federal court located within the County of New York, State of New
York. Each Agent waives personal service of any and all process upon it, and
consents that all service of process may be made in the manner set forth in
Section 17 for notices. Each Agent waives, to the fullest extent each may
effectively do so, any defense or objection based upon forum non conveniens and
any defense or objection to venue of any action instituted within the County of
New York, State of New York. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR
RELATED TO THIS AGREEMENT.




20.     Governing Law. This Agreement has been delivered and accepted at and
shall be deemed to have been made in the State of New York, and shall be
interpreted, and the rights and liabilities of the parties hereto shall be
determined, in accordance with the internal laws of the State of New York.




21.     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective successors and assigns,
subject to the provisions hereof.




22.     Integrated Agreement. This Agreement sets forth the entire understanding
of the parties with respect to the within matters and may not be modified or
amended except by a writing signed by all parties.




23.     Authority. Each of the parties hereto certifies that such party has all
necessary authority to execute this Agreement.




24.     Counterparts. This Agreement may be executed in one or more
counterparts, each one of which when so executed shall be deemed to be an
original, and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.




25.     Headings. The headings contained in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.




26.     Severability. Any provision of this Agreement that is prohibited by law
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision. To the extent
permissible, the parties waive any law that prohibits any provision of this
Agreement or renders any provision hereof unenforceable.

 

 
37

--------------------------------------------------------------------------------

 

 




27.     Conflicts. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of any of the
First Lien Loan Documents or any of the Second Lien Loan Documents, on the other
hand, this Agreement shall control and prevail.




28.     Termination. This Agreement shall continue in full force and effect
until the earlier of: (a) the date on which the First Lien Agent provides notice
to the Second Lien Agent that the First Lien Agent, on behalf and at the
direction of the First Lien Lenders pursuant to the First Lien Loan Documents,
releases and surrenders all security interests and liens in the Collateral and
renounces any and all claims, rights and interests as a secured lender with
respect to the Collateral and the Obligors; provided, however, that this
Agreement may be revived to the extent provided for in Section 3.c and (b) the
date on which the Second Lien Agent provides notice to the First Lien Agent that
the Second Lien Agent, on behalf and at the direction of the Second Lien Lenders
pursuant to the Second Lien Loan Documents, releases and surrenders all security
interests and liens in the Collateral and renounces any and all claims, rights
and interests as a secured lender with respect to the Collateral and the
Obligors; provided, however, that this Agreement may be revived to the extent
provided for in Section 3.c.




[Remainder of page left intentionally blank]

 

 
38

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, the First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Second Lien Agent, for and on behalf of itself and
the Second Lien Lenders, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 



 

CERBERUS BUSINESS FINANCE, LLC,

as First Lien Agent




By: /s/Eric Miller                                       

Name: Eric Miller                                       

Title: Executive Vice President               






 

 
 

--------------------------------------------------------------------------------

 

 



 

OBSIDIAN AGENCY SERVICES, INC., as Second Lien Agent




By: /s/Howard Levkowitz                    

Name: Howard Levkowitz                    

Title: Managing Partner                       

  






 

 
 

--------------------------------------------------------------------------------

 

 


ACKNOWLEDGMENT




Each Obligor hereby acknowledges that it has received a copy of the foregoing
Intercreditor Agreement and consents thereto, agrees to recognize all rights
granted thereby to the First Lien Agent, the First Lien Lenders, the Second Lien
Agent, and the Second Lien Lenders and will not do any act or perform any
obligation which is not in accordance with the agreements set forth therein.
Each Obligor further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement.

 



 

OXFORD MINING COMPANY, LLC




By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer




OXFORD RESOURCE PARTNERS, LP

By: Oxford Resources GP, LLC, its general partner




By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer




OXFORD MINING COMPANY-KENTUCKY, LLC




By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer




DARON COAL COMPANY, LLC




By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Vice President and Assistant Treasurer




OXFORD CONESVILLE LLC

 

By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer

 

OXFORD RESOURCES FINANCE CORPORATION

 

By: /s/Bradley W. Harris                                                     
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer




 

 
 

--------------------------------------------------------------------------------

 

 

Annex I

 

SUBORDINATED, LAST-OUT PARTICIPATION AGREEMENT

 

 

THIS SUBORDINATED, LAST-OUT PARTICIPATION AGREEMENT (this “Agreement”), dated as
of [____________1, [201__], is entered into between each of [_____________]
(collectively, the “Participants” and each, a “Participant”), [_____________]
(collectively, the “Sellers” and each, a “Seller”) and CERBERUS BUSINESS
FINANCE, LLC, as administrative agent and collateral agent for the First Lien
Lenders (defined below).

 

W I T N E S S E T H:

 

WHEREAS, Oxford Mining Company, LLC (“Borrower”), Cerberus Business Finance,
LLC, as administrative agent and collateral agent (the “First Lien Agent”) and
the Sellers have entered into that certain Financing Agreement dated as of June
[___],2013 (as amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “First Lien Credit Agreement”) pursuant to which
the First Lien Agent and the Sellers have agreed, upon the terms and conditions
stated therein, to make term loans and revolving credit loans to, and to issue
or cause the issuance of letters of credit for the benefit of, Borrower; and

 

WHEREAS, Borrower, Obsidian Agency Services, Inc., as administrative agent and
collateral agent (the “Second Lien Agent”) and the Second Lien Lenders (as
defined in the Intercreditor Agreement (defined below)) have entered into that
certain Financing Agreement dated as of June [___], 2013 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Second Lien Credit Agreement”) pursuant to which the Second Lien Agent and the
Second Lien Lenders have agreed, upon the terms and conditions stated therein,
to make term loans terms to Borrower; and

 

WHEREAS, Borrower, the First Lien Agent, for and on behalf of itself and the
Sellers, and the Second Lien Agent, for and on behalf of itself and the
Participants, have entered into that certain Intercreditor Agreement dated as of
June [___],, 2013 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Intercreditor Agreement”) to
establish their respective rights and priorities in the Collateral (as such term
is defined in the Intercreditor Agreement) and the proceeds thereof; and

 

WHEREAS, in accordance with the terms and provisions of the Intercreditor
Agreement the Sellers have agreed to offer and the Participants have elected to
purchase a subordinated, last-out, participation interest in the First Lien Term
Loans (as such term is defined in the Intercreditor Agreement, including any DIP
Financing (as such term is defined in the Intercreditor Agreement) that
refinances the First Lien Term Loans that are subject to the right to purchase
set forth in Section Id of the Intercreditor Agreement) on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.             Definitions. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Intercreditor Agreement.

 

2.             Subordinated, Last-Out Participation.

 

(a)           In General. The Sellers hereby sell to the Participants, and the
Participants hereby purchase from the Sellers a subordinated, last-out
participation interest in the Sellers’ interest in the First Lien Term Loans
made pursuant to the terms of the First Lien Credit Agreement in the amounts set
forth on Exhibit A hereto, subject to the terms and conditions of this Agreement
(the “Participation Interest”).

 

(b)           Payments. On the date hereof, the Participants shall pay to the
First Lien Agent, on behalf of the Sellers, in immediately available funds, an
amount equal to [$7,500,000] in respect of the Participants’ Participation
Interest in the outstanding principal amount of the First Lien Term Loans as of
the date hereof.

 

(c)           Characterization of Participation Interest. The aforesaid sale of
Participation Interests by the Sellers to the Participants is absolute, without
recourse and, except as expressly provided herein, without representation or
warranty of any kind by the First Lien Agent or the Sellers. This Agreement
evidences a sale to the Participants of their Participation Interest only, and
it does not evidence or create, and shall not be construed as evidencing or
creating, an extension of credit from the Participants to the First Lien Agent
or the Sellers, a security issued by the First Lien Agent or the Sellers, an
investment by the Participants in the First Lien Agent or the Sellers, or a
partnership, trust, fiduciary relationship.

 

(d)           Exclusion of Other Loans. Notwithstanding any provision of this
Agreement to the contrary, the Participants shall be entitled to their
Participation Interest in the First Lien Term Loan and capitalized interest
payable with respect thereto (at the rates applicable to the First Lien Term
Loan from time to time under the terms of the First Lien Credit Agreement), and
all fees and charges related thereto (including future amendment, consent fees
or other amounts allocable to the First Lien Term Loan, prepayment or early
termination fees allocable to the First Lien Term Loan and/or withholding tax
charges allocable to the First Lien Term Loan, with respect to which the
Participants shall be entitled to a pro rata interest in proportion to the
Participants’ interest in the outstanding First Lien Term Loan at such time),
but the Participants shall not have any interest in (i) any of the other First
Lien Indebtedness, fees or charges payable by Borrower to First Lien Agent
solely for its own account, (ii) any of the other First Lien Indebtedness, fees
or charges payable by Borrower with respect to First Lien Revolving Loans (as
such term is defined in the Intercreditor Agreement), or (iii) expense
reimbursements payable by Borrower to First Lien Agent, Sellers or any other
First Lien Lender under the First Lien Credit Agreement or any of the other
First Lien Loan Documents. All of the First Lien Indebtedness (including without
limitation Obligations pertaining to any Post-Petition Interest, Fees and Other
Costs (as defined below)) that are not included in Participants’ interest
hereunder pursuant to the first sentence of this clause (d)) owing to First Lien
Agent, Sellers and each other First Lien Lender, other than principal,
capitalized interest, fees, charges and any other amounts due in respect of
Participants’ Participation Interest in the First Lien Term Loan as specified
herein, are collectively referred to as the “Non-Participated Obligations”. The
term “Obligations” is used herein as defined in the First Lien Credit Agreement,
and shall include interest, fees and costs accruing at the then applicable rate
provided in the First Lien Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, with respect to Borrower or any other Obligor, whether or not a
claim for post-filing or post-petition interest, fees and costs is allowed or
allowable in such proceeding (collectively, “Post-Petition Interest, Fees and
Other Costs”).

 

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

3.             Payments.

 

(a)           Payments Received by First Lien Agent. Payments in respect of the
Participation Interest shall be made in accordance with this Section 3(a). All
payments received by the First Lien Agent pursuant to the First Lien Credit
Agreement or the other First Lien Loan Documents shall be applied to the First
Lien Indebtedness in accordance with the terms of the First Lien Credit
Agreement and such other First Lien Loan Documents; provided, that the First
Lien Agent shall have no obligation to apply any principal or interest payments,
proceeds of Collateral, distributions in bankruptcy or other amounts received by
the First Lien Agent pursuant the First Lien Loan Documents or otherwise to the
Participants’ Participation Interest until all of the Non-Participated
Obligations have been indefeasibly paid in full in cash (other than Surviving
Obligations (as defined below)) and all commitments to lend under the First Lien
Credit Agreement have been terminated; provided further, that the Participants
shall be entitled to receive interest payments in respect of the Participants’
Participation Interest if such interest payments are received by the First Lien
Agent at a time no Event of Default is outstanding under the First Lien Credit
Agreement. The term “Surviving Obligations” as used herein shall mean, as of any
date of determination, Non-Participated Obligations consisting of reimbursement
and indemnification obligations that, by the terms of the First Lien Credit
Agreement, expressly survive termination of the First Lien Credit Agreement and
for which no amount is due and owing as of such date. Nothing contained in this
Section 3.1 shall be interpreted to modify Borrower’s obligation to repay
principal or to pay capitalized interest or any other amounts due in respect of
the Participants’ Participation Interest in the First Lien Term Loan.

 

(b)           Payments Received by Participants. All payments with respect to
the First Lien Indebtedness (including, without limitation, any payment by way
of setoff, banker’s lien, counterclaim, realization on Collateral or otherwise)
received by the Participants at any time (prior to all of the Non-Participated
Obligations having been indefeasibly paid in full in cash (other than Surviving
Obligations) and all commitments to lend under the First Lien Credit Agreement
having been terminated), from any source other than the First Lien Agent as
provided in this Agreement, shall be held by the Participants in trust for the
First Lien Agent and shall be promptly forwarded to the First Lien Agent for
application pursuant to the terms of this Agreement.

 

4.             Return of Payments.

 

(a)           Payment by First Lien Agent. If the First Lien Agent pays an
amount to the Participants under this Agreement in the belief or expectation
that a related payment has been or will be received by the First Lien Agent, and
such related payment is not received by the First Lien Agent, then the First
Lien Agent will be entitled to recover such amount from the Participants, and
the Participants will promptly pay such amount to the First Lien Agent on
demand, without set-off, counterclaim, or deduction of any kind by the
Participants.

 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(b)           Turnover. Without limiting the foregoing, if any court of
competent jurisdiction renders a final, non-appealable judgment that the First
Lien Agent or the Sellers are the transferee of a preferential or other
avoidable transfer with respect to the First Lien Indebtedness, then, to the
extent the Participants received payment from, or the economic benefit of, such
alleged transfer, the Participants shall repay to the First Lien Agent on demand
the amount of such transfer, together with interest at such rate, if any, as the
First Lien Agent and the Sellers are required to pay, without set-off,
counterclaim, or deduction of any kind by the Participants. To the extent that
any amounts previously paid in respect of the First Lien Indebtedness are
recovered from the First Lien Agent or the Sellers, such amounts owing, at First
Lien Agent’s election, shall be reinstated as part of the First Lien
Indebtedness, repayable in accordance with the priorities established herein and
in the First Lien Credit Agreement. The provisions of this Section 4(b) shall
survive the termination of this Agreement.

 

(c)           Obligations Absolute. The Participants’ obligations under
Section 2(b) and this Section 4 are absolute, unconditional, and continuing, and
will be unaffected by any one or more of the following: (i) any amendment or
waiver of any term of the First Lien Credit Agreement or any of the other First
Lien Loan Documents in accordance with the terms of this Agreement; (ii) any
extension, indulgence, settlement or compromise granted or agreed to in relation
to the First Lien Indebtedness in accordance with the terms of this Agreement;
(iii) any release of any security for, or any guarantee of, any of the First
Lien Indebtedness in accordance with the terms of this Agreement; (iv) the
invalidity, unenforceability, or insufficiency of the First Lien Credit
Agreement or any of the other First Lien Loan Documents; (v) any default by, or
insolvency of, Borrower, any Obligor or any other Person under the First Lien
Credit Agreement or any of the other First Lien Loan Documents; (vi) any act or
omission on the First Lien Agent’s, the Sellers’, or any other First Lien
Lender’s part relating to this Agreement, the First Lien Credit Agreement, any
of the other First Lien Loan Documents, the First Lien Indebtedness or the
Collateral except resulting from the gross negligence or willful misconduct of
the First Lien Agent or the Sellers; (vii) any failure to give notice to the
Participants of any of the foregoing; (viii) any requirement that the First Lien
Agent, the Sellers or any other First Lien Lender take any action under the
First Lien Loan Documents against Borrower, any Obligor or any other Person or
against their respective assets; (ix) any defenses at law or in equity which the
Participants may have to the full discharge of any of their obligations under
this Agreement; or (x) termination or expiration of the First Lien Credit
Agreement.

 

5.             Participants’ Acknowledgments, Representations, Warranties, and
Covenants.

 

(a)           Representations. The Participants hereby represent, warrant, and
covenant to the First Lien Agent and the Sellers as follows:

 

(i)            this Agreement constitutes the legal, valid and binding
obligation of the Participants, and is enforceable in accordance with its terms,
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally;

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(ii)           the Participants’ execution of this Agreement and the performance
of their obligations hereunder will not require any registration with, notice
to, or consent or approval by any federal, state or local governmental or
regulatory body;

 

(iii)          the Participants are familiar with transactions of the kind and
scope reflected in this Agreement, the First Lien Credit Agreement and the other
First Lien Loan Documents;

 

(iv)          the Participants are sophisticated investors and have made and
will continue to make their own independent investigation and appraisal of the
financial condition and affairs of Borrower and each Obligor, have conducted and
will continue to conduct their own evaluation of the First Lien Credit Agreement
and the other First Lien Loan Documents, the First Lien Indebtedness, the
Collateral and the creditworthiness of Borrower and each Obligor, and have made
the decision to acquire their Participation Interest independently and without
reliance upon the First Lien Agent or the Sellers;

 

(v)           the Participants are acquiring the Participation Interest for
their own account, not as a nominee or agent, and not with a view to the resale
or distribution of any part thereof, and the Participants have no present
intention of selling, granting any participation in, or otherwise distributing
the same;

 

(vi)          the Participants shall not obtain or seek to obtain any security
interest in all or any portion of the Collateral except in accordance with this
Agreement and the Intercreditor Agreement;

 

(vii)         the Participants are not purchasing the Participation Interest on
behalf of one or more employee benefit plans, or with proceeds which constitute
“plan assets,” as defined in the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder; and

 

(viii)        the Participants acknowledge receipt of a copy of the First Lien
Credit Agreement and all of the other First Lien Loan Documents requested by the
Participants. The Participants further acknowledge that the First Lien Agent and
the Sellers may possess material information not known to the Participants
regarding or relating to Borrower and the Obligors or their affiliates or the
Collateral, that it has not requested such information, and that the First Lien
Agent and the Sellers shall have no liability whatsoever with respect to
non-disclosure of such information, whether before or after the date hereof.

 

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

6.             Management of Financing Arrangements; Enforcement.

 

(a)           Rights of the Parties. Until such time as all Non-Participated
Obligations have been repaid in full and all commitments to lend under the First
Lien Credit Agreement have been terminated, the Participants shall not have any
voting rights, or consent or approval rights, in respect of the First Lien
Credit Agreement or the other First Lien Loan Documents. Without limiting the
foregoing, as between the First Lien Agent and the Sellers, and the
Participants, the First Lien Agent and Sellers shall have the exclusive right,
in the First Lien Agent’s and the Sellers’ name alone, to carry out the
provisions of the First Lien Credit Agreement and the other First Lien Loan
Documents, and, without the consent of the Participants, the Sellers may vote to
amend the First Lien Credit Agreement or the other First Lien Loan Documents in
any respect, waive any of the terms of the First Lien Credit Agreement or the
First Lien Loan Documents, and release any Collateral for, or guaranty of, the
First Lien Indebtedness, enforce and collect the First Lien Indebtedness,
exercise and enforce all rights and privileges granted to the First Lien Agent
and the Sellers under the First Lien Credit Agreement and the other First Lien
Loan Documents, and take or refrain from taking legal action to enforce or
protect the Participants’ and/or the First Lien Agent’s and the Sellers’
interests with respect to the First Lien Credit Agreement, the other First Lien
Loan Documents, the Collateral and the First Lien Indebtedness. The Participants
shall not have, or shall seek to exercise, any right of legal or equitable
redress against Borrower, any Obligor or any Collateral in connection with the
First Lien Term Loan, the First Lien Credit Agreement, any First Lien Loan
Document or this Agreement until all of the Non-Participated Obligations have
been indefeasibly paid in full in cash (other than the Surviving Obligations)
and all commitments to lend under the First Lien Credit Agreement have been
terminated. Notwithstanding anything to the contrary set forth in this
Agreement, the First Lien Agent and the Sellers will not take any of the
following actions unless the Participants have consented in writing in advance
thereto: (i) any amendment, waiver, modification or consent to the First Lien
Credit Agreement or any other First Lien Loan Document that requires the consent
of (x) an affected lender under the First Lien Credit Agreement that holds the
Participation Interest or (y) all of the lenders under the First Lien Credit
Agreement, (ii) any amendment, waiver or modification of Section 4.02 of the
First Lien Credit Agreement (with respect to the First Lien Term Loans), or
(iii) any amendment to the First Lien Credit Agreement that grants special
rights to a specific First Lien Lender (in its capacity as the holder of First
Lien Term Loans) that are not granted to all holders of First Lien Term Loans
(excluding, however, rights granted to holders of First Lien Term Loans in their
capacity as Required Lenders (as such term is defined in the First Lien Credit
Agreement)).

  

(b)           Notices and Reports. The First Lien Agent and the Sellers shall
have no duty to provide, or liability for their failure to provide, notices,
reports and other financial information to the Participants, and the First Lien
Agent and the Sellers shall have no obligation to share with the Participants
any analyses of the First Lien Agent and the Sellers that the First Lien Agent
or the Sellers may make with respect to the business or financial condition of
Borrower, any Obligor or any of their respective property; provided, however,
that First Lien Agent shall provide to the Participants copies of all notices
and other financial information provided by Borrower to the First Lien Agent.

 

(c)           Failure to Enforce. No failure or delay by the First Lien Agent or
the Sellers to exercise any power, right or privilege under this Agreement or
under the First Lien Credit Agreement or any of the other First Lien Loan
Documents will impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right or privilege will preclude other or further exercise
thereof or of any other right, power or privilege. All rights and remedies of
the First Lien Agent and the Sellers under this Agreement are cumulative with,
and not exclusive of, any rights or remedies otherwise available to the First
Lien Agent or the Sellers against the Participants.

 

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

7.             Limitation of Liability.

 

(a)           Representations by the Sellers. Each Seller hereby represents and
warrants that (i) it is the legal and beneficial owner of the interest being
sold by it hereunder and that such interest is free and clear of any adverse
claim, lien, or encumbrance of any kind; (ii) it has the legal and contractual
authority to sell the Participation Interest to Participants; (iii) it has the
authority to execute and deliver this Agreement; (iv) this Agreement constitutes
the legal, valid and binding obligation of the Sellers, and is enforceable in
accordance with its terms, subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and (v) each Seller’s execution of this Agreement and the performance of its
obligations hereunder will not require any registration with, notice to, or
consent or approval by any federal, state or local governmental or regulatory
body.

 

(b)           No Further Representations by the First Lien Agent or the Sellers.
The First Lien Agent and the Sellers make no representations or warranties of
any kind, express or implied, and assumes no responsibility or liability
whatsoever, with regard to (i) the First Lien Credit Agreement, the other First
Lien Loan Documents or the First Lien Indebtedness or the validity, genuineness,
enforceability or collectibility of any of them, (ii) the performance of, or
compliance with, any of the terms or provisions of the First Lien Credit
Agreement or any of the other First Lien Loan Documents, (iii) any of the
property, books or records of Borrower or any Obligor, (iv) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any of
the Collateral or (v) the present or future solvency or financial worth of
Borrower, any Obligor or any of their respective affiliates or any other Person
obligated with respect to the First Lien Indebtedness.

 

(c)           No Duty. The First Lien Agent and the Sellers do not, and will
not, have any duty, either initially or on a continuing basis, to make any
inquiry, investigation, evaluation or appraisal on the Participants’ behalf, nor
will the First Lien Agent or the Sellers have any responsibility or liability
with respect to the accuracy or completeness of any information provided to the
Participants which has been provided to the First Lien Agent or the Sellers by
Borrower, any Obligor or any other Person.

 

(d)           Not a Trustee. None of the First Lien Agent or the Sellers will be
deemed to be a trustee or agent for the Participants in connection with this
Agreement, the First Lien Credit Agreement, the other First Lien Loan Documents,
the First Lien Indebtedness or the Collateral, nor will the First Lien Agent or
the Sellers be considered to have a fiduciary relationship with the Participants
by virtue of this Agreement or any other document or by operation of law, except
as set forth in the First Lien Credit Agreement and the other First Lien Loan
Documents in its role as First Lien Agent.

 

(e)           Right to Act. Until all of the Non-Participated Obligations have
been indefeasibly paid in full in cash (other than the Surviving Obligations)
and all commitments to lend under the First Lien Credit Agreement have been
terminated, subject to the specific terms of Section 6(a) the First Lien Agent
may use its sole discretion in administering the First Lien Indebtedness and the
Collateral, and in exercising or refraining from exercising any rights or taking
or refraining from taking any actions to which the First Lien Agent and the
Sellers may be entitled under this Agreement, the First Lien Credit Agreement,
the other First Lien Loan Documents or applicable law. In exercising such
discretion, the First Lien Agent and the Sellers may, without incurring any
liability to the Participants, rely upon the advice of legal counsel,
accountants and other experts, including those retained by Borrower or any
Obligor.

 

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

(f)           No Liability. The First Lien Agent and the Sellers will not be
liable to the Participants for any action or failure to act or any error of
judgment, negligence, mistake or oversight on the First Lien Agent’s or the
Sellers’ part or on the part of any of the First Lien Agent’s or the Sellers’
agents, officers, employees or attorneys, except for such matters that any court
of competent jurisdiction determines, in a final, non-appealable judgment,
result from the First Lien Agent’s or the Sellers’ gross negligence or willful
misconduct (or the gross negligence or willful misconduct of their agents or
officers). The First Lien Agent and the Sellers will not be liable to the
Participants for any action or failure of action taken by the First Lien Agent
or the Sellers at Participants’ direction or request.

 

8.             Indemnification. The Participants hereby jointly and severally
indemnify the First Lien Agent and the Sellers (to the extent the First Lien
Agent and the Sellers have not been reimbursed by Borrower), in accordance with
the Participation Interest, against, and agrees to hold the First Lien Agent and
the Sellers harmless from, any and all claims, demands, actions, controversies,
suits, obligations, losses, damages, judgments, awards, costs and expenses
(collectively, “Losses”), including without limitation, all reasonable
attorneys’ fees and disbursements and reasonable time charges of in-house
counsel of the First Lien Agent and the Sellers, arising by reason of or
resulting from (a) any breach of the Participants’ representations, warranties
or covenants contained herein, (b) any sale, assignment or transfer of, or grant
of a subparticipation in, all or any part of the Participation Interest or (c)
the First Lien Agent’s or the Sellers’ following any direction or request of the
Participants with respect to the Participation Interest. Notwithstanding the
immediately preceding sentence, the First Lien Agent and the Sellers shall not
be entitled to any indemnification whatsoever under this Section 8 to the extent
any Loss results from gross negligence or willful misconduct on the First Lien
Agent’s or the Sellers’ part as determined by any court of competent
jurisdiction in a final, non-appealable judgment. In addition, and not in
limitation of, the foregoing, to the extent the First Lien Agent or the Sellers
are obligated to pay to or reimburse any Person with respect to First Lien
Indebtedness for any costs or expenses incurred by such in connection with the
First Lien Credit Agreement or any other First Lien Loan Document, the
Participants hereby agrees that they are and shall be obligated to pay or
reimburse the First Lien Agent and the Sellers for the amount of any such
documented payment or reimbursement on a pro rata basis in proportion to the
Participants’ interest in the outstanding First Lien Term Loan at such time
(and, to the extent any such payment or reimbursement is made by the
Participants to the First Lien Agent or the Sellers, the Participants shall be
entitled to a refund or reimbursement from the First Lien Agent or the Sellers
on a pro rata basis to the extent the First Lien Agent or the Sellers receives a
refund or reimbursement for any such costs or expenses incurred from Borrower).
The provisions of this Section 8 shall survive termination of this Agreement.

 

9.             Notices. Any notices, demands, requests or communications under
this Agreement shall be in writing and shall be personally delivered, sent by
facsimile or sent by certified mail, return receipt requested, at the addresses
set forth below the respective parties’ signatures hereto. Notices personally
delivered shall be effective when delivered; facsimile notices shall be
effective when sent and confirmed by return transmission; and mailed notices
shall be effective two (2) Business Days after deposit, postage prepaid in the
United States mail. Addresses and facsimile numbers for notices may be changed
by either party by written notice to the other, given as provided in this
Section 10.

 

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

10.           Bankruptcy Rights. Without limiting the terms of Section 6(a) of
this Agreement, upon the occurrence of a bankruptcy petition filed for or
against Borrower or any Obligor, the Participants agree that the First Lien
Agent and the Sellers shall have no liability to the Participants for, and the
Participants waive any claim they may hereafter have against the First Lien
Agent or the Sellers arising out of, (i) the First Lien Agent’s and the Sellers’
consent to the use of cash collateral pursuant to Section 363 of the United
States Bankruptcy Code (Title 11 U.S.C. 101 et seq., as amended from time to
time, the “Bankruptcy Code”), (ii) the First Lien Agent’s or the Sellers’
agreement to extend, or the First Lien Agent’s or the Sellers’ consent to the
extension by another Person of, additional credit to Borrower or any Obligor, as
debtor-in-possession, or to a trustee, pursuant to Section 364 of the Bankruptcy
Code, (iii) subject to the terms of the Intercreditor Agreement, the First Lien
Agent’s or the Sellers’ consent to a sale or other disposition of any Collateral
free and clear of the First Lien Agent’s or the Sellers’ Liens under the
Bankruptcy Code (including Sections 363, 365 to 1129 of the Bankruptcy Code),
(iv) the First Lien Agent’s or the Sellers’ application of payments received in
such case, including the application to the First Lien Indebtedness accruing
after the commencement of such case (including without limitation interest,
fees, costs and other charges, whether or not allowed as claims in such case);
provided, that all payments must be applied in accordance with the payment
application provisions of the First Lien Credit Agreement, as modified by
Section 3(a), and (v) the First Lien Agent’s or the Sellers’ election made
pursuant to Section 1111(b)(2) of the Bankruptcy Code.

 

11.           Miscellaneous.

 

(a)           Entire Agreement; Amendments. This Agreement embodies the entire
agreement and understanding between the Sellers, the First Lien Agent and the
Participants and supersedes any and all prior agreements and understandings with
respect to the subject matter hereof. No amendment, modification, termination,
or waiver of any provision of this Agreement will be effective without the
written agreement of the Sellers, the First Lien Agent and the Participants.

 

(b)           Other Relationships. The First Lien Agent and the Sellers may make
loans or otherwise extend credit to, and generally engage in any kind of
debtor-creditor relationship with, Borrower, each Obligor, or any affiliate of
Borrower or any Obligor, and receive payment on such loans or extensions of
credit and otherwise act with respect thereto without accountability to the
Participants, in the same manner as if this Agreement did not exist. The First
Lien Agent may also act as Agent under the First Lien Credit Agreement and the
other First Lien Loan Documents, in the same manner as if this Agreement did not
exist.

 

(c)           Successors and Assigns. The Sellers may from time to time grant
other participations in the First Lien Indebtedness (other than the First Lien
Indebtedness subject to the Participation Interest) or assign or transfer the
First Lien Indebtedness or any portion thereof (other than the First Lien
Indebtedness subject to the Participation Interest) to any other Person. The
Participants may not sell, assign, grant a participation interest in, or
otherwise transfer all or any portion of this Agreement or the Participation
Interest; provided however, that, the Participants may assign the Participation
Interest to an Investment Affiliate so long as the First Lien Agent receives (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to such Investment Affiliate and
(ii) a joinder to this Agreement, in form and substance reasonably satisfactory
to the First Lien Agent, executed by such Investment Affiliate, along with any
other documents reasonably required by the First Lien Agent (for purposes of
this proviso, “Investment Affiliate” shall mean a Person that is controlled by
Participants, controls the Participants, or is under common control with the
Participants and in each case is organized for the purpose of making equity or
debt investments in companies). This Agreement shall be binding upon the parties
hereto, and inure to the benefit of their respective successors and the First
Lien Agent’s and the Sellers’ assignees.

 

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(d)          Severability.     Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law. However, in the event any provision of this Agreement is
or is held to be invalid, illegal or unenforceable under applicable law, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. In addition, in the event any provision
of or obligation under this Agreement is or is held to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations in any other jurisdictions will not in
any way be affected or impaired thereby.

 

(e)          Section Titles. Section and subsection titles in this Agreement are
included for convenience of reference only and shall have no substantive effect.

 

(f)           Applicable Law. This Agreement shall be construed in all respects
in accordance with and governed by the laws of the State of New York, without
giving effect to any conflicts of laws provisions.

 

(g)          CONSENT TO JURISDICTION. THE PARTICIPANTS HEREBY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO THE ELECTION OF
THE FIRST LIEN AGENT AND THE SELLERS, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. THE
PARTICIPANTS EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. THE PARTICIPANTS HEREBY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON THEM BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(h)          WAIVER OF JURY TRIAL. THE PARTICIPANTS, THE FIRST LIEN AGENT AND
THE SELLERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE PARTICIPANTS,
THE FIRST LIEN AGENT AND THE SELLERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTICIPANTS, THE FIRST LIEN
AGENT AND THE SELLERS WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY TO
REVIEW THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(i)            Counterparts. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, will be deemed an original and all of which shall
together constitute one and the same instrument.

 

12.          Confidentiality. The Participants agree that they shall not
disclose the existence of this Agreement, or disseminate any information not
publicly available or previously made available by any other Person not in
violation of the First Lien Credit Agreement or any other First Lien Loan
Document regarding Borrower, any other Obligor, any of the Collateral, the First
Lien Credit Agreement or any of the other First Lien Loan Documents to any
Person (other than the Participants’ shareholders, directors, officers
employees, affiliates, accountants, counsel and other representatives or
regulatory authorities having jurisdiction over the Participants or pursuant to
subpoena, court order or the like) without the First Lien Lender’s prior written
consent.

 

13.          Elevation. Upon the indefeasible payment in full in cash of all Non
Participated Obligations (other than Surviving Obligations), the Sellers agree
to assign to the Participants the First Lien Term Loans that are the subject of
the Participation Interest, subject to and in accordance with Section 12.07 of
the First Lien Credit Agreement; provided, however, that such assignment shall
not take effect until the date on which Cerberus Business Finance, LLC (or any
of its Affiliates) is no longer Agent under the First Lien Credit Agreement in
accordance with Section 10.07 of the First Lien Credit Agreement (and in
connection therewith, Cerberus Business Finance, LLC (or any of its Affiliates)
agrees to provide written notice of its resignation to the Lenders, the L/C
Issuer and the Administrative Borrower (as such terms are defined in the First
Lien Credit Agreement) upon the date that all Non-Participated Obligations
(other than Surviving Obligations) are indefeasibly paid in full in cash).

 

14.          Bankruptcy Issues. This Agreement shall apply in all respects both
prior to and, to the extent permissible under applicable law, during the
pendency of any proceedings under the Bankruptcy Code.

 

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



 

CERBERUS BUSINESS FINANCE, LLC, as First Lien Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

SELLERS: 

 

 

 

 

[

 ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

PARTICIPANTS: 

                   

By:

   

Its:

 



 

 

Signature Page to Subordinated, Last-Out Participation Agreement 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PARTICIPATION INTEREST

 

 

 



Participant 

Participation Interest 

   

 

 

 

 



 

Address for Participants:

 

 

 

 